 



Exhibit 10.36
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
Research Cross-License Agreement
     This Research Cross-License Agreement (“Agreement”) is made and entered
into effective as of September 3, 2003 (the “Effective Date”), by and between
Micromet AG, having its principal offices at Staffelseestrasse 2, 81477, Munich,
Germany (“Micromet”), Enzon Pharmaceuticals, Inc., having its principal offices
at 20 Kingsbridge Road, Piscataway, New Jersey (“Enzon”), and Cambridge Antibody
Technology Limited, having its principal offices at The Milstein Building,
Granta Park, Cambridgeshire CB1 6GH, England (“CAT”). Micromet, Enzon and CAT
each may be referred to herein individually as a “Party,” or collectively as the
“Parties.”
     Whereas, pursuant to that certain Non-Exclusive License Agreement by and
between Creative BioMolecules, Inc. and CAT dated as of September 5, 1996
(“Original Creative BioMolecules License Agreement”), Creative BioMolecules
granted certain non-exclusive license rights to CAT under certain patents
relating to Single Chain Antibodies (as defined below);
     Whereas, pursuant to that certain Non-Exclusive License Agreement by and
between Enzon and CAT dated as of September 5, 1996 (“Original Enzon License
Agreement”), Enzon granted certain non-exclusive license rights to CAT under
certain patents relating to Single Chain Antibodies;
     Whereas, Curis, Inc. was the assignee of Creative BioMolecules, Inc., with
respect to the Original Creative Bio Molecules License Agreement, and Micromet
is the assignee of Curis, Inc. with respect to same;
     Whereas, CAT is the owner of (or licensee of) certain patents and know-how
in the field of Antibody Phage Display and is authorised to grant the licenses
and other rights to Micromet and Enzon pursuant to the terms of this Agreement;
     Whereas, Micromet and Enzon have entered into a certain Collaboration
Agreement, a Cross-License Agreement and Exclusive IP Marketing Agreement (the
“Micromet/Enzon IP Marketing Agreement”) each dated as of April 9, 2002,
pursuant to which Micromet and Enzon granted to each other certain rights to
intellectual property relating to Single Chain Antibody technology and pursuant
to which Micromet is authorised to grant the licenses and other rights to CAT
pursuant to the terms of this Agreement; and
     Whereas, each of CAT, Micromet and Enzon desires to terminate the Original
Creative BioMolecules Agreement and the Original Enzon License Agreement and to
grant each other licenses with respect to the intellectual property described
herein to use such intellectual property for the purposes of developing and
commercializing products under the terms and conditions set forth in this
Agreement.

 



--------------------------------------------------------------------------------



 



     Now, Therefore, in consideration of the premises and the mutual covenants
and agreements herein contained, the Parties agree as follows:
1. Definitions
     When used in this Agreement, capitalized terms will have the meanings as
defined below and throughout the Agreement.
     1.1 “Affiliate” means a legal entity that, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with a Party. For purposes of this definition only, “control” and, with
correlative meanings, the terms “controlled by” and “under common control with”
means (a) the possession, directly or indirectly, of the power to direct the
management or policies of a legal entity, whether through the ownership of
voting securities or by contract relating to voting rights or corporate
governance, or (b) the ownership, directly or indirectly, of more than 50% of
the voting securities or other ownership interest of a legal entity; provided
that, if local law restricts foreign ownership, control will be established by
direct or indirect ownership of the maximum ownership percentage that may, under
such local law, be owned by foreign interests.
     1.2 “Antibody” means a molecule or gene encoding such a molecule comprising
or containing more than one immunoglobulin variable domain or parts of such
domain or any existing or future fragments, variants, modifications or
derivatives thereof.
     1.3 “Antibody Product” means any composition or formulation containing or
comprising one or more Antibodies in any format for the prognosis, diagnosis,
prophylaxis or treatment of human diseases or conditions or for use as a
research reagent.
     1.4 “Antigen” means any structure, including an entire protein,
post-translational modifications, lipids, or glyco-lipids, for which Antibody
variable domains have binding affinity.
     1.5 “BiTE Product” means any composition or formulation containing or
comprising a bi-specific Single Chain Antibody, wherein one arm of the Single
Chain Antibody binds to T-cells.
     1.6 “Business Day” means any day (other than a Saturday or Sunday) upon
which major commercial banks are open for business in the cities of London and
Munich.
     1.7 “CAT Background Know-How” means the Know-How Controlled by CAT relating
to the CAT Licensed Patents described in Schedule VI, which the Parties may
amend from time to time at their sole discretion in accordance with Section 2.3.
     1.8 “CAT Collaboration Partner” means any Third Party that enters into a
Collaboration Agreement with CAT.
     1.9 “CAT Excluded Technology” has the meaning assigned to it in
Schedule VIII.
     1.10 “CAT Field Limitations” means those field limitations set forth in
Schedule III.

2



--------------------------------------------------------------------------------



 



     1.11 “CAT Licensed Patents” means those Patents identified in Schedule II.
     1.12 “CAT Phage Display Improvements” means any Improvement of a Phage
Display process or any other technology, process, or methodology (each as
claimed in or covered by any of the CAT Licensed Patents, Micromet Supplemental
Patents, Enzon Supplemental Patents, CAT Background Know-How, Micromet
Supplemental Know-How or Enzon Supplemental Know-How, as the case may be) that
satisfies all of the following criteria: (A) is first conceived or reduced to
practice within [***] of the Effective Date; provided, however, that upon the
request of Micromet or Enzon, as the case may be, at any time during the [***]
period following the date that is [***] from the Effective Date and upon
demonstration by Micromet or Enzon, as the case may be, of good commercial,
technical, or legal reasons for extension of the foregoing [***] period, the
Parties agree to negotiate in good faith the potential extension of such period
for one (1) additional [***] period, with the consent by the Parties to such
extension not to be withheld absent demonstration of good commercial, technical,
or legal reasons for opposing such extension; and (B) is developed by or on
behalf of CAT or its Affiliates; provided, however, that the foregoing will
exclude any such Improvement to the extent that CAT is not permitted to
disclose, license or sublicense such improvement, modification or adaptation to
Micromet or Enzon, as applicable, as a result of an obligation of CAT to a Third
Party.
     1.13 “CAT Research Contractor” means any person or entity engaged by CAT
for the purpose of performing research and development activities on a
fee-for-service basis on behalf of CAT in accordance with the rights granted to
CAT under this Agreement, but excluding any CAT Collaboration Partner.
     1.14 “CAT Research Field” means research and development activities using
Phage Display or Ribosome Display to identify and develop Antibody Products for
the prognosis, diagnosis, prophylaxis or treatment of human diseases or
conditions; but in each case excluding any research and development activities
that (A) involve administration of any SCA Product to humans, (B) use or are
directed towards developing CAT Excluded Technology, or (C) are in the CAT Field
Limitations.
     1.15 “Collaboration Agreement” means any agreement executed prior to or
during the term of this Agreement between a Party and a Third Party under which:
(i) (A) in the case of CAT, CAT grants such Third Party a license under one or
more CAT Licensed Patents (consistent with the license rights granted
hereunder), or (B) in the case of Micromet or Enzon, as applicable, such Party
grants such Third Party a license under one or more Patents in the Consolidated
Patent Portfolio, or any other relevant intellectual property or other rights
Controlled by such Party; and (ii) each party to such agreement performs
collaborative research and development obligations related to such licensed
rights. For the avoidance of doubt, a Collaboration Agreement will not include a
naked license of the Patent rights of a Party hereto.
     1.16 “Consolidated Know-How” means the Know-How Controlled by Micromet
relating to the Consolidated Patent Portfolio and described in Schedule VII,
which the Parties may amend from time to time at their sole discretion in
accordance with Section 2.3.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

3



--------------------------------------------------------------------------------



 



     1.17 “Consolidated Patent Portfolio” means those Patents identified in
Schedule I, as updated from time to time by Micromet pursuant to
Section 5.7.1(b).
     1.18 “Consolidated Patent Portfolio Improvement” means any Improvement to
the Consolidated Patent Portfolio that satisfies all of the following criteria:
(A) is first conceived or reduced to practice within [***] of the Effective
Date; provided, however, that upon the request of CAT at any time during the
[***] period following the date that is [***] from the Effective Date and upon
demonstration by CAT of good commercial, technical, or legal reasons for
extension of the foregoing [***] period, the Parties agree to negotiate in good
faith the potential extension of such period for one (1) additional [***]
period, with the consent by the Parties to such extension not to be withheld
absent demonstration of good commercial, technical, or legal reasons for
opposing such extension; and (B) under the Micromet/Enzon IP Marketing
Agreement, becomes part of the “Consolidated Patent Portfolio,” as that term is
defined in the Micromet/Enzon IP Marketing Agreement; provided, however, that
the foregoing will exclude any such Improvement to the extent that Micromet or
Enzon is not permitted to disclose, license or sublicense such Improvement as a
result of an obligation of such Party to a third party.
     1.19 “Controlled” or “Controls” means, with respect to any Know-How,
Patent, or other intellectual property right, possession of the right, whether
directly or indirectly, and whether by ownership, license or otherwise, to
assign, or grant a license, sublicense or other right to or under, such
Know-How, Patent or right as provided for herein without violating the terms of
any agreement or other arrangements with any Third Party.
     1.20 “Diagnostic SCA Product” means any SCA Product (including a
composition, formulation, device, assay, or other product, excluding Microarrays
(as defined in Schedule VIII), which is: (a) intended for sale as an in vitro or
in vivo diagnostic or prognostic for use in or in relation to humans, or
(b) intended for sale separately from but in support of a therapeutic product
for use in or in relation to humans.
     1.21 “Enzon Collaboration Partner” means Micromet or any Third Party that
enters into a Collaboration Agreement with Enzon.
     1.22 “Enzon Research Contractor” means any person or entity engaged by
Enzon for the purpose of performing research and development activities on a
fee-for-service basis on behalf of Enzon in accordance with the rights granted
to Enzon under this Agreement, but excluding any Enzon Collaboration Partner.
     1.23 “Enzon Research Field” means research and development activities
directed to identify and develop Antibody Products for the prognosis, diagnosis,
prophylaxis or treatment of human diseases or conditions and in each case
excluding any research and development activities that (A) involve
administration of any Antibody Product to humans, or (B) use or are directed
towards developing any Micromet-Enzon Excluded Technology.
     1.24 “Enzon Supplemental Know-How” means any Know-How for which Enzon has
exercised its option under Section 2.3.1.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

4



--------------------------------------------------------------------------------



 



     1.25 “Enzon Supplemental Patents” means any Patent for which Enzon has
exercised its option under Section 5.7.1(a).
     1.26 “Excluded Field” has the meaning assigned to it in Schedule IV.
     1.27 “Excluded Target” has the meaning assigned to it in Section 3.2.4 of
this Agreement.
     1.28 “Existing Product Use Agreement” means each agreement between CAT and
certain Third Parties in effect as of the date hereof as listed on
Schedule XIII.
     1.29 “Exploit” or “Exploitation” means to make, have made, import, export,
use, sell, offer for sale, or otherwise dispose of a product, including all
discovery, research, development, registration, modification, enhancement,
improvement, manufacture, storage, formulation, exportation, transportation,
distribution, promotion and marketing activities related thereto.
     1.30 “Gatekeeping Criteria” means the criteria set out in Schedule V, which
the relevant Notified Party will use to evaluate a Nominated Target prior to the
execution of any Product License Agreement, all as described in greater detail
in Section 3.2 of this Agreement.
     1.31 “Improvement” means, as to a Patent or Know-How licensed hereunder,
any improvement, modification or adaptation of any technology, process or
methodology claimed in or covered by such Patent or Know-How, which may be
developed by or on behalf of a Party, its sublicensees or its Affiliates during
the Term.
     1.32 “Insolvency Event” means, except for the event of a solvent
reorganization or amalgamation, (i) the filing by a Party in court or agency
pursuant to any applicable statute or regulation of any state or country, a
petition in bankruptcy or insolvency or for reorganization or for an arrangement
or for the appointment of a receiver or trustee of a Party or of its assets, or
(ii) the filing by a Third Party against a Party of an involuntary petition in
bankruptcy or seeking reorganization, liquidation, dissolution, winding up
arrangement, composition or readjustment of such Party’s debts or any other
relief under any bankruptcy, insolvency, reorganization or other similar act or
law of any jurisdiction now or hereafter in effect, or the issuance of a warrant
of attachment, execution or similar process against a Party, and, in each case,
only if the applicable petition, warrant of attachment, execution or similar
process is not dismissed within ninety (90) days after the filing thereof, or
(iii) if any Party proposes or is a Party to any dissolution or liquidation
under applicable law, or makes an assignment for the benefit of creditors.
     1.33 “Know-How” means all non-public inventions, data, information,
methods, procedures, processes and materials, including but not limited to,
biological, chemical, biochemical, toxicological, pharmacological, metabolic,
formulation, clinical, analytical and stability information and data (other than
such Know-How which is or becomes the subject of a patent or of a provisional or
filed patent application or which otherwise becomes public).

5



--------------------------------------------------------------------------------



 



     1.34 “Library” means a diverse collection of at least [***] different
Antibodies for use in connection with Phage Display, Ribosome Display, or other
Platform Technology.
     1.35 “Maintenance Fee Term” means the period commencing on the Effective
Date and ending upon the earlier of (i) [***] from the Effective Date or
(ii) the date this Agreement terminates or expires pursuant to Section 8.
     1.36 “Major Market Country” means the [***].
     1.37 “Micromet Collaboration Partner” means Enzon or any Third Party that
enters into a Collaboration Agreement with Micromet.
     1.38 “Micromet-Enzon Excluded Technology” has the meaning assigned to it in
Schedule VIII.
     1.39 “Micromet Research Contractor” means any person or entity engaged by
Micromet for the purpose of performing research and development activities on a
fee-for-service basis on behalf of Micromet in accordance with the rights
granted to Micromet under this Agreement, but excluding any Micromet
Collaboration Partner.
     1.40 “Micromet Research Field” means research and development activities
directed to identify and develop Antibody Products for the prognosis, diagnosis,
prophylaxis or treatment of human diseases or conditions and in each case
excluding (A) any research and development activities that involve
administration of any composition or formulation to humans; (B) any research or
development activities using or directed towards developing any Micromet-Enzon
Excluded Technology.
     1.41 “Micromet Supplemental Know-How” means any Know-How for which Micromet
has exercised its option under Section 2.3.1.
     1.42 “Micromet Supplemental Patents” means any Patent for which Micromet
has exercised its option under Section 5.7.1(a).
     1.43 “Micromet/Enzon Collaboration Agreement” means that certain
Collaboration Agreement between Micromet and Enzon dated as of April 9, 2002.
     1.44 “Micromet/Enzon Cross-License Agreement” means that certain
Cross-License Agreement between Micromet and Enzon dated as of April 9, 2002.
     1.45 “[***] Agreement” means that certain license agreement by and between
the [***] and CAT dated as of [***], pursuant to which CAT is the exclusive
licensee of certain of the CAT Licensed Patents and certain other Know-How
related thereto.
     1.46 “Nominated Target” means a Target nominated by a Party pursuant to the
terms of Section 3.1.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

6



--------------------------------------------------------------------------------



 



     1.47 “Non-SCA Antibody Product Field” means the prognosis, diagnosis,
prophylaxis or treatment of human diseases or conditions; provided, however,
that the foregoing will exclude the CAT Field Limitations.
     1.48 “Non-SCA Antibody Products” means any Antibody Products excluding any
SCA Product, BiTE Product, or Microarray.
     1.49 “Notified Party” has the meaning assigned to it in Section 3.2.
     1.50 “Original Creative BioMolecules License Agreement” has the meaning
assigned to it in the Recitals.
     1.51 “Original Enzon License Agreement” has the meaning assigned to it in
the Recitals.
     1.52 “Patents” means (a) all patents and patent applications in any country
or supranational jurisdiction, and (b) any substitutions, divisions,
continuations, continuations-in-part, reissues, renewals, registrations,
confirmations, re-examinations, extensions, supplementary protection
certificates and the like, and any provisional applications, of any such patents
or patent applications.
     1.53 “Phage Display” means the technology, process or methodology whereby
Antibodies are cloned, expressed, produced and screened on the surface of
filamentous bacteriophage.
     1.54 “Platform Technology” means Know-How, technologies, processes or
methodologies that are used to clone, express, produce and screen Antibodies by
methods other than Phage Display or Ribosome Display.
     1.55 “Primary Application” means a major application of a product
containing an Antibody binding to a Target, as ascertained at the time of
assessment of such Target as a Nominated Target using objective and reasonable
scientific and/or commercial criteria, data and/or information. Primary
Application does not mean any minor or incidental application.
     1.56 “Product License Agreement” means the relevant product license
agreement as set out in Schedules IX and X.
     1.57 “Requesting Party” has the meaning assigned to it in Section 3.2.
     1.58 “Ribosome Display” means the technology, process or methodology
whereby Antibodies are cloned, expressed, produced and screened in vitro
involving a step where an Antibody or Antibodies are tested for binding to
Antigen when said Antibody or Antibodies are attached to its coding RNA and to
ribosomes.
     1.59 “SCA Product” means any composition or formulation containing or
comprising one or more Single Chain Antibodies in any format for the prognosis,
diagnosis, prophylaxis or treatment of human diseases or conditions, in each
case excluding any BiTE Product and any Microarray.

7



--------------------------------------------------------------------------------



 



     1.60 “Single Chain Antibody” or “SCA” means an Antibody having binding
affinity for an Antigen whereby such Antibody comprises (i) a polypeptide
segment having a light chain variable region, (ii) a polypeptide having a heavy
chain variable region, and (iii) at least one peptide linker linking those
polypeptides into a single chain polypeptide.
     1.61 “Target” means (i) DNA, all post-transcriptional material encoded by
such DNA, including all naturally occurring or disease-associated truncations,
mutations, variants, fragments and post-transcriptional modifications thereof
(including but not limited to splice variants) and all material encoded by such
post-transcriptional material including but not limited to proteins; (ii) the
DNA encoding a polypeptide or protein, as identified by a sequence of amino
acids, and all post-translational variants thereof including but not limited to
glycosylation and phosphorylation modifications, and any complex form thereof;
and (iii) any kind of carbohydrates, lipids including any modifications and any
complex forms thereof. For the purposes of this Agreement, any [***], including
but not limited to, [***] are excluded from this definition.
     1.62 “Term” has the meaning assigned to it in Section 8.1.
     1.63 “Therapeutic SCA Product” means any SCA Product sold for therapeutic
or prophylactic use in humans.
     1.64 “Third Party” means any party other than CAT, Enzon, Micromet or their
respective Affiliates.
     1.65 “Valid Claim” means (i) any claim of an issued and unexpired patent
within the CAT Licensed Patents, Micromet Supplemental Patents, Enzon
Supplemental Patents, or Consolidated Patent Portfolio, as the case may be,
which has not been held unenforceable or invalid by a court or other
governmental agency of competent jurisdiction in a decision that is not appealed
or cannot be appealed, and which has not been disclaimed or admitted to be
invalid or unenforceable through reissue or otherwise, or (ii) a pending claim
in a pending patent application within the CAT Licensed Patents, Micromet
Supplemental Patents, Enzon Supplemental Patents or Consolidated Patent
Portfolio, as the case may be. Notwithstanding the foregoing clause (ii), in the
event that a pending claim in a pending patent application does not issue as a
valid and enforceable claim in an issued patent within [***] after the earliest
date from which such patent application claims priority, such a pending claim
will not be a Valid Claim, unless and until such pending claim subsequently
issues as a valid and enforceable claim in an issued patent, in which case such
claim will be reinstated and be deemed to be a Valid Claim as of the date of
issuance of such patent.
2. Grant Of License
     2.1 Licenses Grant By Micromet.
          2.1.1 Research License To CAT. Subject to the terms and conditions of
this Agreement and the CAT Field Limitations, Micromet hereby grants to CAT a
nonexclusive,
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

8



--------------------------------------------------------------------------------



 



worldwide license under the Consolidated Patent Portfolio and the Consolidated
Know-How to conduct research and development activities solely within the CAT
Research Field. CAT hereby covenants and agrees not to use or sublicense any of
its rights under the foregoing license except as expressly permitted in this
Agreement.
          2.1.2 No Restriction on CAT Exploitation Rights. For the avoidance of
doubt, this Agreement does not restrict CAT, its Affiliates or sublicensees
from, or impose a royalty payment obligation on CAT, its Affiliates, or
sublicensees with regard to, the Exploitation of Non-SCA Antibody Products in
the Non-SCA Antibody Product Field the manufacture, importation, use, or sale of
which do not (i) infringe one or more Valid Claims within the Consolidated
Patent Portfolio or (ii) utilize the Consolidated Know-How, in each case
notwithstanding that such Non-SCA Antibody Products were discovered, researched,
or developed by practice of the license rights granted in Section 2.1.1 above.
          2.1.3 Sublicenses by CAT.
               (a) Subject to the terms and conditions of this Agreement, CAT
will have the right to grant sublicenses, [***], to any of its rights under the
license rights granted in Section 2.1.1 solely in the CAT Research Field or
Non-SCA Antibody Product Field, as applicable, and in any case subject to the
CAT Field Limitations, to any:
                    (i) Affiliate of CAT;
                    (ii) CAT Collaboration Partner, (including any Collaboration
Partner which has entered into a Collaboration Agreement with CAT prior to the
Effective Date) only in connection with a license by CAT to such CAT
Collaboration Partner of (A) a [***], (B) technology and material relating to
[***], or (C) any Antibody or Antibodies generated by [***] or [***];
                    (iii) CAT Research Contractor, only as reasonably necessary
to enable such CAT Research Contractor to provide services to CAT, any CAT
Affiliate or CAT Collaboration Partner; or
                    (iv) Third Party which is a successor to all or
substantially all of CAT’s business relating to Microarrays (in relation to the
[***] additional Nominated Targets for Diagnostic SCA Products described in
Section 3.1.1 (b) below only).
               (b) CAT may grant up to [***] sublicenses (such number, the “CAT
Sublicense Allowance”) under this Section 2.1.3, [***] to CAT Collaboration
Partners irrespective of whether any of such sublicenses are subsequently
terminated. For the purpose of calculating the CAT Sublicense Allowance, each
agreement in which CAT grants such a sublicense to a CAT Collaboration Partner
will count as a single sublicense, irrespective of the number of intellectual
property rights sublicensed therein. After CAT has exhausted the CAT
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

9



--------------------------------------------------------------------------------



 



Sublicense Allowance, CAT may grant further sublicenses under this Section 2.1.3
to CAT Collaboration Partners; provided, however, that for each such additional
sublicense agreement, CAT will pay to Micromet a sublicense fee in the amount of
US$[***] within [***] days of execution of such sublicense agreement and an
annual sublicense maintenance fee of US$[***], payable within [***] days of each
anniversary of the effective date of the applicable sublicense agreement, until
the termination of such sublicense or the last to expire Valid Claim licensed
under such sublicense agreement, whichever occurs first.
               (c) Any sublicense made pursuant to this Section 2.1.3 will be
consistent with the terms and conditions of this Agreement and will impose on
the sublicensee the obligations of CAT contained in Sections 2.1.4, 5.3, 5.5,
5.7.2, and 7 of this Agreement. CAT will provide Micromet with the identity of
each Third Party licensee of CAT that receives a sublicense of the rights under
this Section 2.1.3 within [***] days of execution of the applicable agreement.
          2.1.4 Limitations; Reservation of Rights
               (a) CAT will not: (i) use or sublicense any of its rights to the
Consolidated Patent Portfolio or the Consolidated Know-How for the purpose of
developing or commercializing any BiTE Product for any use (including, without
limitation, use by or a sublicense to an Affiliate); (ii) use or sublicense any
of its rights to the Consolidated Patent Portfolio or the Consolidated Know-How
for the purpose of developing or commercializing any (A) SCA Product or (B) any
Antibody Product having application in the CAT Field Limitations; or
(iii) sublicense any of its rights to the Consolidated Patent Portfolio or the
Consolidated Know-How to any Third Party, except as otherwise provided herein.
               (b) Except for the rights specifically granted herein, Micromet
reserves all rights to the Consolidated Patent Portfolio Controlled by it and
the Consolidated Know-How and reserves the right to utilize or allow Third
Parties to utilize the Consolidated Patent Portfolio and the Consolidated
Know-How consistent with the terms of this Agreement and any agreement with
Enzon related to such Consolidated Patent Portfolio and the Consolidated
Know-How. No implied licenses are granted under this Agreement.
          2.1.5 Expiration of CAT Field Limitations. The Parties agree and
acknowledge that a particular product or area listed in the CAT Field
Limitations may, from time to time during the Term, become available for
licensing by Micromet to CAT. In such event, Micromet will inform CAT in writing
within [***] days of such availability and, at the written request of CAT, will
remove such product or area from the list of CAT Field Limitations. At such
time, such product or area will be included in the CAT Research Field (subject
to the limitations set forth in the definition of the CAT Research Field) and
CAT will be licensed to use the product or area in accordance with this
Agreement, subject to the terms and conditions of this Agreement.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

10



--------------------------------------------------------------------------------



 



          2.1.6 Expansion of CAT Research Field. If CAT desires to add a
Platform Technology (in addition to Phage Display and Ribosome Display) to the
list of technologies included in the definition of “CAT Research Field” in
Section 1 of this Agreement, then CAT will give Micromet written notice of such
desire, which notice will specify all relevant technical and scientific
information pertaining to the applicable Platform Technology in sufficient
detail to permit Micromet reasonably to assess the effect of such inclusion.
Within [***] days after delivery of such notice to Micromet, CAT and Micromet
will undertake good faith negotiations regarding the inclusion of such Platform
Technology in the CAT Research Field; provided, however, that nothing herein
will obligate to the Parties to include such Platform Technology in this
Agreement.
     2.2 Research License Grant By CAT.
          2.2.1 To Micromet and Enzon.
               (a) Subject to the terms and conditions of this Agreement and the
Excluded Field, CAT hereby grants to Micromet a nonexclusive, worldwide license
under the CAT Licensed Patents, the Micromet Supplemental Patents, CAT
Background Know-How and Micromet Supplemental Know-How to conduct research and
development activities solely within the Micromet Research Field. Micromet
hereby covenants and agrees not to use or sublicense any of its rights under the
foregoing license except as expressly permitted in this Agreement.
               (b) Subject to the terms and conditions of this Agreement and the
Excluded Field, CAT hereby grants to Enzon a nonexclusive, worldwide license
under the CAT Licensed Patents, Enzon Supplemental Patents, Micromet
Supplemental Know-How and CAT Background Know-How to conduct research and
development activities solely within the Enzon Research Field. Enzon hereby
covenants and agrees not to use or sublicense any of its rights under the
foregoing license except as expressly permitted in this Agreement.
          2.2.2 Sublicenses by Micromet.
               (a) Subject to the terms and conditions of this Agreement,
Micromet will have the right to grant a sublicense ([***]) to any of its rights
under the license granted in Section 2.2.1(a) solely in the Micromet Research
Field to any:
                    (i) Micromet Affiliate;
                    (ii) Micromet Collaboration Partner (including any
Collaboration Partner which has entered into a Collaboration Agreement with
Micromet prior to the Effective Date), only in connection with a license by
Micromet to such Micromet Collaboration Partner of either (A) the Consolidated
Patent Portfolio (in whole or in part) or (B) other relevant intellectual
property or other rights Controlled by Micromet, in each case to the extent
reasonably necessary for the performance by such Micromet Collaboration Partner
of any
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

11



--------------------------------------------------------------------------------



 



activities related to the research and development of products for potential
license under the terms of a Product License Agreement; or
                    (iii) Micromet Research Contractor to enable such Micromet
Research Contractor to provide services to Micromet, or any Micromet Affiliate
or Micromet Collaboration Partner.
               (b) Micromet may grant up to [***] sublicenses (such number, the
“Micromet Sublicense Allowance”) under this Section 2.2.2, [***] to Micromet
Collaboration Partners irrespective of whether any of such sublicenses are
subsequently terminated. For the purpose of calculating the Micromet Sublicense
Allowance, each agreement in which Micromet grants such a sublicense to a
Micromet Collaboration Partner will count as a single sublicense, irrespective
of the number of intellectual property rights sublicensed therein. After
Micromet has exhausted the Micromet Sublicense Allowance, Micromet may grant
further sublicenses under this Section 2.2.2 to Micromet Collaboration Partners;
provided, however, that for each such additional sublicense agreement, Micromet
will pay to CAT a sublicense fee in the amount of US$[***] within [***] days of
execution of such sublicense agreement and an annual sublicense maintenance fee
of US$[***], payable within [***] days of each anniversary of the effective date
of the applicable sublicense agreement, until the termination of such sublicense
or the last to expire Valid Claim licensed under such sublicense agreement,
whichever occurs first.
               (c) Any sublicense made pursuant to this Section 2.2.2 will be
consistent with the terms and conditions of this Agreement and will impose on
the sublicensee the obligations of Micromet contained in Sections 5.3, 5.6,
5.7.2 and 7 of this Agreement. Micromet will provide CAT with the identity of
each Third Party licensee of Micromet that receives a sublicense of the rights
under this Section 2.2.2 within [***] days of execution of the applicable
agreement.
          2.2.3 Sublicenses by Enzon.
               (a) Subject to the terms and conditions of this Agreement, Enzon
will have the right to grant a sublicense ([***]) to any of its rights under the
license granted in Section 2.2.1(b) solely in the Enzon Research Field to any:
                    (i) Enzon Affiliate;
                    (ii) Enzon Collaboration Partner (including any
Collaboration Partner which has entered into a Collaboration Agreement with
Enzon prior to the Effective Date), only in connection with a license by Enzon
of either (A) the Consolidated Patent Portfolio (in whole or in part) or
(B) other relevant intellectual property or other rights Controlled by Enzon, in
each case to the extent reasonably necessary for the performance by such Enzon
Collaboration Partner of any activities related to the research and development
of products for potential license under the terms of a Product License
Agreement; or
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

12



--------------------------------------------------------------------------------



 



                    (iii) Enzon Research Contractor to enable such Enzon
Research Contractor to provide services to Enzon any Enzon Affiliate or Enzon
Collaboration Partner.
               (b) Enzon may grant up to [***] sublicenses (such number, the
“Enzon Sublicense Allowance”) under this Section 2.2.3, [***], to Enzon
Collaboration Partners irrespective of whether any of such sublicenses are
subsequently terminated. For the purpose of calculating the Enzon Sublicense
Allowance, each agreement in which Enzon grants such a sublicense to an Enzon
Collaboration Partner will count as a single sublicense, irrespective of the
number of intellectual property rights sublicensed therein. After Enzon has
exhausted the Enzon Sublicense Allowance, Enzon may grant further sublicenses
under this Section 2.2.3 to Enzon Collaboration Partners; provided, however,
that for each such additional sublicense agreement, Enzon will pay to CAT a
sublicense fee in the amount of US$[***] within [***] days of execution of such
sublicense agreement and an annual sublicense maintenance fee of US$[***],
payable within [***] days of each anniversary of the effective date of the
applicable sublicense agreement, until the termination of such sublicense or the
last to expire Valid Claim licensed under such sublicense agreement, whichever
occurs first.
               (c) Any sublicense made pursuant to this Section 2.2.3 will be
consistent with the terms and conditions of this Agreement and will impose on
the sublicensee the obligations of Enzon and grant CAT the rights contained in
Sections 5.3, 5.6, 5.7.2 and 7 of this Agreement. Enzon will provide CAT with
the identity of each Third Party licensee of Enzon that receives a sublicense of
the rights under this Section 2.2.3 within [***] days of execution of the
applicable agreement.
          2.2.4 Expiration of Field Limitations on Micromet/Enzon. CAT will
notify Micromet and Enzon promptly if:
               (a) CAT ceases to be bound by the Excluded Field restriction
pursuant to its agreement with [***] dated [***]; or
               (b) CAT no longer needs to exclude Research Products from the
license granted hereunder pursuant to its agreement with [***] (now known as
[***]) dated [***] (the “[***] License Agreement”), a copy of which has been
provided to Micromet and Enzon by CAT as of the Effective Date. CAT will
promptly notify Micromet and Enzon of any modification or amendment to the [***]
License Agreement and deliver to Micromet a redacted copy of any such amended
agreement.
     The restrictions set out in this Agreement relating to the Excluded Field
or Research Products set forth above (as the case may be) will, subject to any
other restrictions on CAT and to the provisions of this Agreement, cease to
apply from the date of removal of such restriction pursuant to the terms of the
foregoing agreements.
          2.2.5 Limitations; Reservation of Rights. Except for the rights
specifically granted herein, CAT reserves all rights to all CAT Licensed
Patents, Micromet Supplemental Patents and Enzon Supplemental Patents (each as
Controlled by it) and the CAT Background
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

13



--------------------------------------------------------------------------------



 



Know-How, Micromet Supplemental Know-How, Enzon Supplemental Know-How and
reserves the right to utilize or allow Third Parties to utilize the CAT Licensed
Patents, Micromet Supplemental Patents, Enzon Supplemental Patents, Micromet
Supplemental Know-How, Enzon Supplemental Know-How and CAT Background Know-How
consistent with the terms of this Agreement. No implied licenses are granted
under this Agreement.
     2.3 Know-How Transfer.
          2.3.1 Within ninety (90) days after the Effective Date, CAT will
disclose in writing and deliver to Micromet and Enzon all CAT Background
Know-How. CAT may during the Term at its sole discretion propose to each of
Micromet and Enzon that additional CAT Background Know-How (developed by or on
behalf of CAT after the Effective Date) be disclosed to Micromet and/or Enzon.
Each of Micromet and Enzon will be entitled to accept or reject such additional
Know-How at its sole discretion. If Micromet accepts such additional Know-How,
then such Know-How will be deemed Micromet Supplemental Know-How and this
Agreement will be amended to reflect such addition in accordance with
Section 11.5 (but without the need for the consent of Enzon). If Enzon accepts
such additional Know-How, then such Know-How will be deemed Enzon Supplemental
Know-How and this Agreement will be amended to reflect such addition in
accordance with Section 11.5 (but without the need for the consent of Micromet).
          2.3.2 Within ninety (90) days after the Effective Date, Micromet will
disclose in writing and deliver to CAT all Consolidated Know-How. Micromet may
during the Term at its sole discretion propose to CAT that additional
Consolidated Know-How (developed by or on behalf of Micromet after the Effective
Date) be disclosed to CAT and added to Schedule VII CAT will be entitled to
accept or reject such additional Know-How at its sole discretion. If CAT accepts
such additional Know-How, then Schedule VII of this Agreement will be amended in
accordance with Section 11.5.
3. Target Selection
     3.1 Identification and Allocation of Targets. During the Term, each Party
will have the right, at its discretion, to nominate one or more Targets for
which it desires (or may desire) to enter into a Product License Agreement for
the commercial development of an Antibody Product, in accordance with and
subject to the terms and conditions of this Agreement. The Parties agree and
acknowledge that potential Targets to be nominated under this Agreement will be
allocated among the Parties as set forth in this Section 3.1.
          3.1.1 CAT will have the right, at its discretion, to identify by
written notice to Micromet (a) up to [***] Nominated Targets for which it
intends to commercially develop SCA Products by itself or with or through a
Third Party, and (b) up to [***] additional Nominated Targets for which it
intends to commercially develop Diagnostic SCA Products by itself or with or
through a Third Party. For the avoidance of doubt, CAT may identify a Nominated
Target for
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

14



--------------------------------------------------------------------------------



 



which it intends to commercially develop Diagnostic SCA Products under either of
the foregoing clauses (a) and (b), at its discretion.
          3.1.2 Micromet, with the consent of Enzon, will have the right, at its
discretion, to identify by written notice to CAT up to [***] Nominated Targets
for the commercial development of Antibody Products with or through Enzon
pursuant to the Micromet/Enzon Collaboration Agreement.
          3.1.3 Micromet will have the right, at its discretion, to identify by
written notice to CAT up to [***] Nominated Targets for which it intends to
commercially develop Antibody Products by itself or with or through a Third
Party but not otherwise pursuant to the Micromet/Enzon Collaboration Agreement.
          3.1.4 Enzon will have the right, at its discretion, to identify by
written notice to CAT up to [***] Nominated Targets for which it intends to
commercially develop Antibody Products by itself or with or through a Third
Party.
     Notwithstanding anything to the contrary herein, in the event of the
expiration or termination of the Micromet/Enzon Collaboration Agreement, any
Targets remaining available for selection under Section 3.1.2 will be allocated
equally between each of Enzon and Micromet, it being understood that if the
number of remaining Targets is an odd number, then such number will be reduced
by one (1) if Enzon and Micromet are unable to agree the allocation for such
remaining Targets.
     3.2 Notice and Selection Procedures.
          3.2.1 General. At any time and from time to time during the Term, the
Parties may request to pursue a Nominated Target by giving written notice
thereof to the applicable Party (a “Request Notice”) in accordance with the
following: (i) CAT may provide a Request Notice to Micromet that it seeks to
pursue a Nominated Target itself or with or through a Third Party by obtaining a
Product License Agreement under the Consolidated Patent Portfolio and the
Consolidated Know-How; (ii) Micromet may provide a Request Notice to CAT that it
seeks to pursue a Nominated Target itself or with or through a Third Party by
obtaining a Product License Agreement under the CAT Licensed Patents, CAT
Background Know-How, Micromet Supplemental Patents, and Micromet Supplemental
Know-How; (iii) Micromet may provide a Request Notice to CAT that it seeks to
pursue a Nominated Target on behalf of Micromet and Enzon pursuant to the
Micromet/Enzon Collaboration Agreement (in which case Micromet will so indicate
to CAT) by obtaining a Product License Agreement under the CAT Licensed Patents,
CAT Background Know-How, Micromet Supplemental Patents and Micromet Supplemental
Know-How; and (iv) Enzon may provide a Request Notice to CAT that it seeks to
pursue a Nominated Target itself or with or through a Third Party by obtaining a
Product License Agreement under the CAT Licensed Patents, CAT Background
Know-How, Enzon Supplemental Patents and Enzon Supplemental Know-How. In each of
the foregoing cases, the Party providing such Request Notice relating to the
requested Nominated Target will be referred
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

15



--------------------------------------------------------------------------------



 



to herein as a “Requesting Party” and the Party to whom such notification was
sent will be referred to herein as the “Notified Party.” Each Request Notice
provided hereunder will contain, at a minimum, a full description of the
applicable Nominated Target (including a GenBank® accession number, an amino
acid sequence, or similar information which uniquely identifies such Nominated
Target), the proposed use by the Requesting Party of such Nominated Target, and
for any Request Notice submitted to CAT hereunder by Micromet or Enzon, a
representation and warranty that the Requesting Party believes as of the date of
its request made under this Section that (a) it is not developing and does not
intend to develop an Antibody Product directed at the Nominated Target in the
Excluded Field; (b) its primary purpose in using the CAT Licensed Patents in
respect of the Nominated Target is outside the Excluded Field; (c) it has
provided CAT with the information described above to allow CAT (i) to conduct an
assessment of the [***] and (ii) to subject the Nominated Target to such [***]
or other customary scientifically established techniques as may be used to
determine whether or not the [***] of the Nominated Target is [***]; and (d) it
believes that the Primary Application of the Nominated Target is [***]. Each
Request Notice for a Product License Agreement must be submitted by the
Requesting Party with sufficient time to allow for the execution of a Product
License Agreement prior to the earlier of (i) the [***] of any composition or
formulation comprising the relevant Antibody Product [***] or (ii) the beginning
of studies required to [***] Antibody Product.
          3.2.2 Requests by Micromet and/or Enzon to CAT. Upon receipt by CAT of
a Request Notice from either Micromet or Enzon, CAT will review the Nominated
Target in accordance with this Section 3.2.2.
               (a) CAT will evaluate the Nominated Target with respect to the
Gatekeeping Criteria within [***] Business Days of receiving the relevant
Request Notice. During such [***]-Business Day period, CAT will: (i) subject
such Nominated Target to such [***] or other customary or scientifically
established techniques as CAT in its sole discretion may determine in order to
confirm that a [***] of such Nominated Target to which an Antibody Product is
directed is [***]; (ii) conduct an assessment of such Nominated Target using
information available to CAT to determine the Nominated Target’s [***] and the
intended or actual use of [***]; and (iii) request such other information as it
may reasonably determine is necessary to confirm that the [***] of the Nominated
Target is not in [***].
               (b) Before the expiry of the [***]-Business Day period described
in Section 3.2.2(a) CAT will either: (i) notify the Requesting Party in writing
that the Nominated Target has passed the Gatekeeping Criteria and does [***], in
which case CAT will execute the applicable Product License Agreement for the
Nominated Target within such time period or such longer time period as provide
in Section 3.2.2(c) below; or (ii) notify the Requesting Party in writing that
the applicable Nominated Target has not passed the Gatekeeping Criteria or that
[***] of the Nominated Target is [***] in which case CAT will not execute a
Product License Agreement for the Nominated Target, as applicable. In the event
that a Nominated Target fails to pass the Gatekeeping Criteria, CAT will notify
the Requesting Party as to the specific Gatekeeping Criteria that form the basis
for such failure.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

16



--------------------------------------------------------------------------------



 



               (c) Upon any determination by CAT under Section 3.2.3(b)(i)
above, CAT agrees that the Requesting Party may execute the applicable Product
License Agreement for the Nominated Target at any time during the [***] period
commencing upon the receipt by the Requesting Party of notice of such
determination. During such [***] period, CAT will execute the applicable Product
License Agreement for the Nominated Target (upon execution of the Product
License Agreement by the Requesting Party) will not take any action to cause a
change to the status of such Nominated Target. If, following a determination by
CAT under Section 3.2.3(b)(i), it is subsequently discovered that the Nominated
Target in question does in fact have a [***], then such discovery will not be
deemed in breach of any provision of this Agreement and CAT may not refuse to
enter into a Product License Agreement because of such subsequent discovery.
          3.2.3 Requests by CAT to Micromet. Upon receipt by Micromet of a
Request Notice from CAT, Micromet and Enzon will review the Nominated Target in
accordance with this Section 3.2.3.
               (a) Micromet and Enzon will evaluate the Nominated Target with
respect to the Gatekeeping Criteria within [***] Business Days of receiving the
relevant Request Notice.
               (b) Before the expiry of the [***]-Business Day period described
in Section 3.2.3(a) Micromet will either: (i) notify CAT in writing that
Micromet will execute a Product License Agreement for the Nominated Target; or
(ii) notify CAT in writing that the applicable Nominated Target has not passed
the Gatekeeping Criteria, in which case Micromet will not execute a Product
License Agreement, as applicable. In the event that a Nominated Target fails to
pass the Gatekeeping Criteria, Micromet will notify CAT as to the specific
Gatekeeping Criteria that form the basis for such failure.
               (c) Upon any determination by Micromet under Section 3.2.3(b)(i)
above, Micromet agrees that CAT may execute the applicable Product License
Agreement for the Nominated Target at any time during the [***] period
commencing upon the receipt by the CAT of notice of such determination. During
such [***] day-period, Micromet will execute the applicable Product License
Agreement for the Nominated Target (upon execution of the Product License
Agreement by CAT) and will not take any action to cause a change to the status
of such Nominated Target.
          3.2.4 Excluded Targets. Where a Nominated Target is rejected for any
reason by a Notified Party in accordance with the terms set out above in this
Section 3.2 (such rejected Target to be known as an “Excluded Target”) the
following provisions will apply.
               (a) The Requesting Party will be entitled to nominate one or more
additional Nominated Targets as potential replacements for such Excluded Target
until the Notified Party accepts one replacement Target for issuance of a
Product License Agreement pursuant to the procedures described in this
Section 3.2. Any Nominated Target identified as
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

17



--------------------------------------------------------------------------------



 



such a replacement will not count towards the Requesting Party’s limited number
of Nominated Targets under Section 3.1 above.
               (b) The Parties agree and acknowledge that a particular Target
will no longer be an Excluded Target upon the occurrence of one of the following
events: (i) the expiration or termination or amendment of a collaboration or
license agreement that was the basis of an exclusion pursuant to the Gatekeeping
Criteria, (ii) abandonment by the Notified Party of its interest in such Target,
or (iii) for a Target designated an Excluded Target due to the Notified Party’s
negotiations with a Third Party, upon termination of discussions with such Third
Party, or if such Notified Party does not, within [***] months from the date of
rejection of the Nominated Target, execute an agreement under which a Third
Party is granted a license to develop, co-develop with such Notified Party, or
commercialize an Antibody Product to such Excluded Target, (each, a “Status
Change”). Upon any Status Change of a Target for which the Notified Party
previously had received a request from the Requesting Party and subsequently
rejected such request, the Notified Party will inform the Requesting Party in
writing within [***] of such Status Change having occurred and, at the written
request of such Requesting Party, will reconsider such Nominated Target as of
such date of such Status Change under the procedures set forth in Section 3.2.
     3.3 Product License Agreement. If a Nominated Target is cleared through the
procedure set out above and the Requesting Party wishes to enter into a Product
License Agreement, then:
               (a) if Micromet or Enzon submitted such Nominated Target, then
the relevant Parties will enter into a Product License Agreement in the form
attached as Schedule IX;
               (b) if CAT submitted such Nominated Target for the purpose of
obtaining a license for both Diagnostic SCA Products and Therapeutic SCA
Products in respect of such Target, then Micromet and CAT will enter into a
Product License Agreement in the form attached as Schedule X; or
               (c) if CAT submitted such Nominated Target for the purpose of
obtaining a license solely for Diagnostic SCA Products in respect of such
Nominated Target pursuant to clause (b) of Section 3.1.1, then Micromet and CAT
will enter into a Product License Agreement in the form attached as Schedule X
with all rights and obligations in respect of Therapeutic SCA Products deleted
by the Parties prior to execution (it being understood that Micromet will not
grant any rights to develop and commercialize such Therapeutic SCA Products
under the agreement).
               (d) In the cases described in clause (a) through (c) above, the
Parties thereto will revise the applicable form of Product License Agreement
prior to the execution thereof to reflect the then-existing Patents to be
licensed and any modifications to any field
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

18



--------------------------------------------------------------------------------



 



limitations imposed by Third Party agreements as described herein as of the
effective date of such Product License Agreement.
     3.4 Records Retention. Each Party will maintain complete and accurate lab
books and other records in sufficient detail to confirm the accuracy of any
determination with regard to the procedures and criteria set forth in Section 3
(including, without limitation, the Gatekeeping Criteria), which will be
retained by such Party until [***] years after the end of this Agreement.
     3.5 Financial Records, Audit. Each Party will at all times keep or cause or
procure to be kept and for at least [***] years retain accurate data, accounts
and supporting documentation for payment of the fees payable pursuant to
Section 4.1, Section 4.2, and Sections 2.1.3(b), 2.2.2(b) and 2.3.2(b), as
applicable (collectively, “Records”), to the extent such Records are reasonably
required for the computation and verification of such sums payable. Each Party
(to whom amounts are payable hereunder) will give to or procure for a requesting
Party’s nominated representative, upon reasonable request in writing and no more
than [***], access to its facilities during normal business hours to inspect all
Records kept in accordance with this Section 3.5 and to make copies or to take
extracts from these Records. However, a requesting Party’s nominated
representative will not disclose to any other Party or any Third Party any
Confidential Information belonging to the Party providing such information but
will merely report on any under or over payment discovered as a result of his
inspection. The requesting Party will bear all costs of such audit, unless the
audit reveals an underpayment of more than [***]% from payments otherwise due
and payable hereunder, in which case the audited Party will bear the cost of the
audit.
     3.6 Confidentiality. A Notified Party will treat all information provided
under Section 3 by a Requesting Party (including, without limitation, the
identity of the Requesting Party, the nature and existence of the request and
the identity of the Nominated Target) in accordance with the confidentiality
provisions of Section 7. A Requesting Party will treat all information provided
under Section 3 by a Notified Party with regard to an Excluded Target in
accordance with the confidentiality provisions of Section 7; provided, however,
that the foregoing restrictions will not apply in any way to limit disclosure of
information by and between Enzon and Micromet in the event Micromet is the
Requesting Party on behalf of Micromet and Enzon pursuant to the Micromet/Enzon
Collaboration Agreement or any agreement related thereto; provided, further that
nothing in this Section 3.6 or Section 7 will in any way limit a Requesting
Party’s ability to disclose that it is developing a product against a Nominated
Target that has satisfied the procedures and criteria set forth in Section 3.2.
Each Requesting Party will cause any Third Party performing a review of
materials subsequent to a rejection of a Nominated Target pursuant to
Sections 3.2.2(b) or 3.2.3(b), or an enquiry pursuant to Sections 3.5 or 3.7, to
enter into a confidentiality agreement with the applicable Notified Party
(including, at such Requesting Party’s election, the option to require that the
Third Party not disclose such materials to the Requesting Party except for any
summary conclusions relating thereto), to protect against improper use or
disclosure of any information disclosed in the course of such review or audit.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

19



--------------------------------------------------------------------------------



 



     3.7 Gatekeeping Disputes and Remedies. Any dispute arising out of or
relating to a Notified Party’s determination that [***] will, if the dispute
resolution measures described in Section 11.3.2 of this Agreement are
unsuccessful, be resolved by the process described in this Section 3.7.
          3.7.1 Within [***] following a notice from the Notified Party that
[***], the Requesting Party may notify the Notified Party that it wishes [***]
(neither affiliated with nor engaged by any Party to the dispute) having at
least [***] to make such enquiries of the Notified Party as may be reasonably
necessary for [***] to be able to [***] had been [***] in respect of [***]. The
[***] will be appointed by the Requesting Party and [***].
          3.7.2 Each of [***] and [***] will provide such [***] as is reasonably
requested [***]. The [***] in accordance with Section 3.7.3 below and will not
[***] in respect of the [***]. The [***] with such [***]. Notwithstanding the
foregoing, the [***] if to do so [***] may have with any other [***].
          3.7.3 The [***] within [***] days after appointment by the [***]. Such
confirmation will be made with one of the following [***] described in the
preceding clause (a) or (b). If the [***] and will be given one (1) additional
[***]-day period (beginning on the date of its determination pursuant to clause
(c)) [***] and provide the [***] as set out above. If the [***] will be
responsible for the [***] and the [***], except as otherwise provided in this
Agreement. If the [***] that the [***] did not [***] will be [***] in relation
to the
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

20



--------------------------------------------------------------------------------



 



     [***] (provided that the [***] is not [***] in relation to [***], in which
case the [***] will be subject to those [***]) [***] will be responsible for the
[***].
4. Payments; Annual Report
     4.1 Upfront License Fees.
          4.1.1 By CAT. On the Effective Date, CAT will pay to Micromet a
non-refundable, non-creditable license fee in the amount of US$[***] in
consideration of the license grants set forth herein.
          4.1.2 By Micromet. On the Effective Date, Micromet will pay to CAT a
non-refundable, non-creditable license fee in the amount of US$[***] in
consideration of the license grants and other obligations set forth herein.
          4.1.3 By Enzon. On the Effective Date, Enzon will pay to CAT a
non-refundable, non-creditable license fee in the amount of US$[***] in
consideration of the license grants set forth herein.
          4.1.4 Payment Offset. The Parties agree that any payments payable by a
Party in accordance with Section 4.1 will be offset against any payments which
may be due to that Party under Section 4.1.
          4.1.5 Withholdings. The Parties agree that, in all cases, the net
payment made by CAT in Section 4.1.1 will equal the aggregate payments made by
Micromet and Enzon together under Section 4.1.2 and 4.1.3, respectively, which
is intended to make such payments cash flow neutral. If each of the following
applies: (a) CAT is required to deduct and pay to a revenue authority any
Withholding Tax pursuant to Section 4.5.1 on account of any payment made to
Micromet under Section 4.1.1, (b) Micromet is not able to claim a credit or
reimbursement for such tax, and (c) Sections 4.5.3 or 4.5.4 do not apply, (such
Withholding Tax, a “CAT Deduction”), then Micromet and Enzon will be entitled to
withhold on a pro rata basis from any payment due to CAT under Section 4.1.2 and
Section 4.1.3, respectively, in an aggregate amount equal to the CAT Deduction
until such time as the CAT Deduction is paid by CAT to Micromet. If either
Micromet or Enzon is required to deduct and pay to a revenue authority any
Withholding Tax pursuant to Section 4.5.1 on account of any payment made to CAT
under Section 4.1.2 or 4.1.3, respectively, (b) CAT is not able to claim a
credit or reimbursement for such tax, and (c) Sections 4.5.3 or 4.5.4 do not
apply, (such Withholding Tax, a “Micromet/Enzon Deduction”), then CAT will be
entitled to withhold from any payment due to Micromet under Section 4.1.1 an
aggregate amount equal to the Micromet/Enzon Deduction until such time as the
Micromet/Enzon Deduction is paid by Micromet or Enzon to CAT.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

21



--------------------------------------------------------------------------------



 



4.2 License Maintenance Fees.
          4.2.1 By CAT. On the first Business Day following each anniversary of
the Effective Date during the Maintenance Fee Term, CAT will pay to Micromet a
non-refundable, non-creditable license fee in the amount of US$[***] in
consideration of the license grants set forth herein. CAT’s payment obligation
in this Section 4.2.1 will expire upon expiration of the Maintenance Fee Term,
or upon relinquishment by CAT of its rights as set forth in Section 8.3.
          4.2.2 By Micromet. On the first Business Day following each
anniversary of the Effective Date during the Maintenance Fee Term, Micromet will
pay to CAT a non-refundable, non-creditable license fee in the amount of
US$[***] in consideration of the license grants and other obligations set forth
herein. Micromet’s payment obligation in this Section 4.2.2 will expire upon
expiration of the Maintenance Fee Term, or upon relinquishment by Micromet of
its rights as set forth in Section 8.3.
          4.2.3 By Enzon. On the first Business Day following each anniversary
of the Effective Date during the Maintenance Fee Term, Enzon will pay to CAT a
non-refundable, non-creditable license fee in the amount of US$[***] in
consideration of the license grants set forth herein. Enzon’s payment obligation
in this Section 4.2.3 will expire upon expiration of the Maintenance Fee Term,
or upon relinquishment by CAT of its rights as set forth in Section 8.3.
          4.2.4 Payment Offset. The Parties agree that any payments payable by a
Party in accordance with Section 4.2 will be offset against any payments which
may be due to that Party under Section 4.2.
          4.2.5 Withholdings. The Parties agree that, in all cases where
Micromet, CAT and Enzon are parties to this Agreement, the net payment made by
CAT in Section 4.2.1 will equal the aggregate payments made by Micromet and
Enzon together under Section 4.2.2 and 4.2.3, respectively, which is intended to
make such payments cash flow neutral for so long as each of Enzon, Micromet and
CAT are parties to this Agreement. In each case (whether or not both Micromet
and Enzon remain parties to this Agreement), if CAT is required to deduct and
pay to a revenue authority any Withholding Tax pursuant to Section 4.5.1 on
account of any payment made to Micromet under Section 4.2.1, (b) Micromet is not
able to claim a credit or reimbursement for such tax, and (c) Sections 4.5.3 or
4.5.4 do not apply, (such Withholding Tax, a “CAT Fee Deduction”), then Micromet
and Enzon, as the case may be, will be entitled to withhold on a pro rata basis
from any payment due to CAT under Section 4.2.2 and Section 4.2.3 (to the extent
that such payments are due and payable), respectively, in an aggregate amount
equal to the CAT Fee Deduction until such time as the CAT Fee Deduction is paid
by CAT to Micromet. If either Micromet or Enzon is required to deduct and pay to
a revenue authority any Withholding Tax pursuant to Section 4.5.1 on account of
any payment made to CAT under Section 4.2.2 or 4.2.3, respectively, (b) CAT is
not able to claim a credit or reimbursement for such tax, and (c) Sections 4.5.3
or 4.5.4 do not apply, (such Withholding Tax, a “Micromet/Enzon Fee Deduction”)
on account of any payment to be made to CAT, then CAT will be entitled to
withhold from any payment due to Micromet under Section 4.2.1 an aggregate
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

22



--------------------------------------------------------------------------------



 



amount equal to the Micromet /Enzon Fee Deduction until such time as the
Micromet/Enzon Fee Deduction is paid by Micromet or Enzon to CAT.
     4.3 Payment.
          4.3.1 Payment Method. All amounts due hereunder will be paid in Euros
by wire transfer in immediately available funds to an account designated by the
receiving Party. Any payments or portions thereof due hereunder which are not
paid on the date such payments are due will bear interest from the due date
until the date of payment at the rate which is the lower of (i) [***] percentage
points above the overnight London Interbank Offering Rate in effect on the due
date or (ii) the highest rate permitted by applicable law.
          4.3.2 Currency Conversion for Payments. For any currency conversion
required in connection with any payment hereunder, such conversion will be made
at the prevailing commercial rate of exchange for purchasing the currency into
which an amount is to be converted as publicly announced by Deutsche Bank (or
its successor) in Frankfurt on the day such payment is due.
     4.4 Annual Report. On the date that the license maintenance fees are due
and payable by a Party under Section 4.2, such Party will submit to each of the
other Parties an annual written report briefly summarizing the matters for which
such Party is obligated to report under the terms of this Agreement and
confirming that no reportable activities took place during the preceding twelve
(12)-month period in the event that a particular report was not delivered during
such period.
     4.5 Withholdings.
          4.5.1 Each Party (the “Paying Party”) will be entitled (if required to
do so) to deduct tax from the payments it makes to any other Party (the
“Receiving Party”) under this Section 4 above (“Withholding Tax”) provided that:
               (a) The Paying Party will pay over such Withholding Tax to the
relevant revenue authority and will provide to the Receiving Party such
documentary evidence as the Receiving Party may reasonably require regarding
(i) the amount so deducted, and (ii) evidence of payment to such authority; and
               (b) The Paying Party will provide to the Receiving Party such
assistance as the Receiving Party may reasonably require (including submission
of documents to relevant revenue authorities) to obtain a repayment of the
Withholding Tax or (as the case may be) to obtain the benefit of such
Withholding Tax whether by credit against taxes or otherwise.
          4.5.2 If, pursuant to a relevant double taxation agreement, a Party
has the right to claim relief (whether in whole or in part) from any Withholding
Tax, then:
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

23



--------------------------------------------------------------------------------



 



               (a) The Paying Party will co-operate with the Receiving Party in
seeking a written direction from the relevant revenue authorities to the effect
that either: (i) no Withholding Tax should be operated in respect of payments
under this Agreement, or (ii) the rate of Withholding Tax will be such lower
rate as specified by the relevant revenue authority, and the Paying Party will
comply with any such direction given; and
               (b) pending such written direction, the Paying Party will deduct
Withholding Tax in accordance with Section 4.5.1 above, but will, in addition to
the sums otherwise payable under this Agreement, pay to the Receiving Party such
further sum as will ensure that, after operation of Withholding Tax on all such
sums, the net amount received by the Receiving Party equals the amount that the
Receiving Party would have received had the relevant revenue authority already
issued the written direction described in Section 4.5.2(a)(i) above or, as the
case may be, Section 4.5.2(a)(ii) above.
          4.5.3 If, as a result of any change in corporate status or location of
the Receiving Party, or permitted assignment of this Agreement by the Receiving
Party, Withholding Tax becomes due on payments from the Paying Party to the
Receiving Party or its permitted assignee and the Receiving Party is not able to
claim a credit or reimbursement for such tax, in whole or in part, then any
amount of Withholding Tax deducted by the Paying Party on amounts payable by the
Paying Party to the Receiving Party hereunder will be treated as if the amount
of Withholding Tax was paid directly to the Receiving Party, to the extent that
a credit or reimbursement could not be claimed by the Receiving Party.
          4.5.4 If, as a result of any change in corporate status or location of
the Paying Party, or permitted assignment of this Agreement by the Paying Party,
Withholding Tax becomes due on payments from the Paying Party to the Receiving
Party or its permitted assignee and the Receiving Party is not able to claim a
credit or reimbursement for such tax, in whole or in part, then the Paying Party
will deduct Withholding Tax in accordance with Section 4.5.1 above, but will, in
addition to the sums otherwise payable under this Agreement, pay to the
Receiving Party such further sum as will ensure that, after operation of
Withholding Tax on all such sums, the net amount received by the Receiving Party
equals the amount that the Receiving Party would have received had the
non-creditable or non-deductible amount of such Withholding Tax not been
deducted. To the extent that any such amount deducted by Paying Party in
accordance with this Section 4.5.4 is in fact subsequently able to be claimed by
the Receiving Party as a credit or reimbursement for such tax otherwise
deducted, then the Receiving Party will pay to the Paying Party the
corresponding amount of any such credit or reimbursement for such tax otherwise
eligible to be deducted by the Receiving Party.

24



--------------------------------------------------------------------------------



 



5. Filing, Prosecution, Maintenance of Patent Rights; Improvements
     5.1 Responsibilities. CAT will be solely responsible and bear all costs for
the preparation, filing, prosecution and maintenance of the CAT Licensed
Patents, Micromet Supplemental Patents and Enzon Supplemental Patents in its
sole and absolute discretion. The preparation, filing, prosecution and
maintenance of the Consolidated Patent Portfolio will be performed in accordance
with the Micromet/Enzon Cross-License Agreement or other agreement between
Micromet and Enzon, as the case may be.
     5.2 Costs. Each Party will be solely responsible and bear all costs for
(and enjoy all recovery from) any actions concerning its licensed Patents,
including but not limited to reexaminations, oppositions, interferences, and
infringement actions, all in its sole and absolute discretion.
     5.3 Notice.
          5.3.1 Micromet and Enzon will notify CAT of any successful challenge
of any Patent in the Consolidated Patent Portfolio by any Third Party and will,
upon request by CAT, provide CAT with reasonable documentation regarding any
such challenge. Micromet and Enzon will notify CAT of any infringement by a
Third Party of any Patent in the CAT Licensed Patents of which Micromet or
Enzon, as the case may be, becomes aware, and will provide CAT with the
available evidence, if any, of such infringement.
          5.3.2 CAT will notify Micromet and Enzon of any successful challenge
of any Patent in the CAT Licensed Patents by any Third Party and will, upon
request by Micromet or Enzon, provide to Micromet and Enzon with reasonable
documentation regarding any such challenge. CAT will notify Micromet and Enzon
of any infringement by a Third Party of any Patent in the Consolidated Patent
Portfolio of which CAT becomes aware, and will provide Micromet and Enzon with
the available evidence, if any, of such infringement.
     5.4 Enforcement.
          5.4.1 As between Micromet and CAT, Micromet will have the exclusive
right and sole discretion during the Term to stop infringement of the
Consolidated Patent Portfolio, including by bringing suit or other proceeding
against the infringer in its own name. Upon request by Micromet, CAT will
provide reasonable assistance to Micromet as a party to the lawsuit or other
proceeding, at Micromet’s expense; provided, however, that Micromet will retain
control of the prosecution of such suit or proceeding. Subject to the
Micromet/Enzon Cross-License Agreement or other agreement between Micromet and
Enzon, as the case may be, Micromet will bear all its costs incurred in
connection with such lawsuit or other proceeding, and, consequently, will be
entitled to collect and retain for its own account such damages and profits as
may be accrued as a result of such lawsuit or other proceeding.
          5.4.2 As between CAT, Micromet and Enzon, CAT will have the exclusive
right and sole discretion during the Term to stop infringement of the CAT
Licensed Patents, including by bringing suit or other proceeding against the
infringer in its own name. Upon request by CAT, Micromet and Enzon, as the case
may be, will provide reasonable assistance to CAT as a party to the lawsuit or
other proceeding, at CAT’s expense; provided, however, that CAT will

25



--------------------------------------------------------------------------------



 



retain control of the prosecution of such suit or proceeding. CAT will bear all
its costs incurred in connection with such lawsuit or other proceeding, and,
consequently, will be entitled to collect and retain for its own account such
damages and profits as may be accrued as a result of such lawsuit or other
proceeding.
     5.5 Patent Challenges by CAT.
          5.5.1 Micromet will be permitted to terminate this Agreement if CAT or
its Affiliates challenge, or intentionally direct or intentionally assist (other
than under compulsion of a legal process) a third party to challenge, the
validity or enforceability of any of the Patents within the Consolidated Patent
Portfolio; provided, however, that the foregoing termination right will not
apply in the event that such challenge to a patent within the Consolidated
Patent Portfolio is brought by CAT or its Affiliates in response to a suit or
proceeding on such patent brought by Micromet or Enzon (or their Affiliates)
against CAT or its Affiliates. If a sublicensee of CAT or its Affiliates (or an
Affiliate of such sublicensee) challenges the validity or enforceability of or
otherwise opposes any such Patent under which such sublicensee is sublicensed,
then CAT upon notice by Micromet will terminate such sublicense. CAT and its
Affiliates will include provisions in all agreements that grant sublicense
rights under the Patents within the Consolidated Patent Portfolio that if the
sublicensee or its Affiliates challenge the validity or enforceability of or
otherwise oppose any such Patents under which the sublicensee is sublicensed,
CAT may terminate its sublicense agreement with such sublicensee.
          5.5.2 Within [***] Business Days from the Effective Date, CAT will
withdraw and cease its participation in the opposition currently pending before
the European Patent Office against [***] [***].
     5.6 Patent Challenges by Micromet or Enzon.
          5.6.1 CAT will be permitted to terminate this Agreement if Micromet,
Enzon or their respective Affiliates challenge, or intentionally direct or
intentionally assist (other than under compulsion of a legal process) a third
party to challenge, the validity or enforceability of any of the Patents within
CAT Licensed Patents, Micromet Supplemental Patents or Enzon Supplemental
Patents, as applicable; provided, however, that the foregoing termination right
will not apply in the event that such challenge to a patent within the CAT
Licensed Patents, Micromet Supplemental Patents or Enzon Supplemental Patents,
as applicable, is brought by Micromet, Enzon or their respective Affiliates in
response to a suit or proceeding on such patent brought by CAT (or its
Affiliates) against Micromet, Enzon or their respective Affiliates. If a
sublicensee of Micromet, Enzon or their respective Affiliates (or an Affiliate
of such sublicensee) challenges the validity or enforceability of or otherwise
opposes any such Patent under which such sublicensee is sublicensed, then
Micromet or Enzon upon notice by CAT will terminate such sublicense. Micromet,
Enzon and their respective Affiliates will include provisions in all agreements
that grant sublicense rights under the Patents within CAT Licensed Patents,
Micromet Supplemental Patents, Enzon Supplemental Patents, as the case may be,
that if the sublicensee or its Affiliates challenge the validity or
enforceability of or otherwise opposes any
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

26



--------------------------------------------------------------------------------



 



such Patents under which the sublicensee is sublicensed, Micromet may terminate
its sublicense agreement with such sublicensee.
          5.6.2 Within [***] Business Days from the Effective Date, Enzon will
withdraw and terminate its opposition appeal currently pending before the
European Patent Office against [***].
     5.7 Improvements.
          5.7.1 To Own Technology.
               (a) Within [***] following conception or discovery by or on
behalf of CAT or its Affiliates of any CAT Phage Display Improvements, CAT will
provide Micromet and Enzon with written notice of such CAT Phage Display
Improvements. If either of Micromet or Enzon elects to include any Patents
claiming or covering one or more of such CAT Phage Display Improvements, then
either one or both of Micromet and Enzon, as applicable, will provide CAT with
written notice of such election and, upon receipt by CAT of such notice, any
such Patents will be deemed Micromet Supplemental Patents or Enzon Supplemental
Patents, as the case may be. Subject to the licenses granted in Section 2.2, CAT
will retain all right, title and interest in and to any and all CAT Phage
Display Improvements.
               (b) Within [***] following conception or discovery of any
Consolidated Patent Portfolio Improvements, Micromet will (a) provide CAT with
prompt written notice of such Consolidated Patent Portfolio Improvements and
(b) update Schedule I to include any Patents added to the “Consolidated Patent
Portfolio,” as defined in the Micromet/Enzon IP Marketing Agreement, since the
last such update, if any. Subject to the licenses granted in Section 2.1,
Micromet and/or Enzon, as the case may be, will retain all right, title and
interest in and to any and all such Improvements and Patents.
          5.7.2 To Another Party’s Technology.
               (a) Improvements by CAT.
                    (i) Within [***] of conception or discovery by or on behalf
of CAT, its Affiliates or sublicensees of any CAT Improvements (as hereinafter
defined) relating to the Consolidated Patent Portfolio or the Consolidated
Know-How, CAT will provide Micromet and Enzon with notice of such Improvements.
Subject to the licenses granted in this Section 5.7.2(a), as between the
Parties, CAT will retain all right, title and interest in and to any and all
Improvements relating to such licensed Patents or Know-How discovered by or on
behalf of CAT, its Affiliates and sublicensees. As used in this
Section 5.7.2(a), the term “CAT Improvements” means an invention or discovery
that satisfies all of the following criteria: (A) is first reduced to practice,
or described in a patent application, publication, or abstract within [***]
years of the Effective Date; provided, however, that upon the request of
Micromet or Enzon, as the case may be, at any time during the [***] period
following the date that is [***] years from the Effective Date and upon
demonstration by Micromet or Enzon, as the case may be, of good
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

27



--------------------------------------------------------------------------------



 



commercial, technical, or legal reasons for extension of the foregoing [***]
period, the Parties agree to negotiate in good faith the potential extension of
such period for one (1) additional [***] period, with the consent by the Parties
to such extension not to be withheld absent demonstration of good commercial,
technical, or legal reasons for opposing such extension; (B) may not lawfully be
Exploited without a license to one or more Valid Claims within the Consolidated
Patent Portfolio; and (C) is not a human therapeutic or diagnostic product, a
manufacturing method applicable to that product, or a method of using that
product.
                    (ii) Subject to the terms and conditions of this Agreement,
CAT hereby grants to each of Micromet and Enzon a perpetual, irrevocable,
non-exclusive, worldwide, royalty-free, fully paid license, with the right to
grant and authorize the grant of sublicenses in accordance with Sections 2.2.2,
2.2.3 and 2.2.5 as applicable to Micromet or Enzon, as the case may be, under
any CAT Improvements as defined in Section 5.7.2(a)(i).
                    (iii) CAT will ensure that to the extent permitted by law,
any Third Party, including CAT’s sublicensees, performing work related to the
Consolidated Patent Portfolio or Consolidated Know-How is under an obligation:
(a) to assign all inventions, Patents, and Know-How relating to the Consolidated
Patent Portfolio and Consolidated Know-How to CAT, or where this obligation is
not permitted, (b) to exclusively license all such inventions, Patents, and
Know-How to CAT, with the right to sublicense, or where neither of the
obligations described in the preceding clause (a) or (b) is permitted then,
(c) to non-exclusively license all such inventions, Patents, and Know-How to
CAT, with the right to sublicense.
               (b) Improvements by Micromet or Enzon.
                    (i) Within [***] of conception or discovery by or on behalf
of (1) Micromet, Enzon, or their respective Affiliates and sublicensees of any
E/M Improvements (as hereafter defined) relating to the CAT Licensed Patents or
CAT Background Know-How, (2) Micromet or its respective Affiliates and
sublicensees of any E/M Improvements relating to the Micromet Supplemental
Patents or Micromet Supplemental Know-How, (3) Enzon or its respective
Affiliates and sublicensees of any E/M Improvements relating to the Enzon
Supplemental Patents or Enzon Supplemental Know-How, Micromet or Enzon, as the
case may be, will provide CAT with notice of such E/M Improvements. Subject to
the licenses granted in this Section 5.7.2(b), as between the Parties, Micromet
or Enzon, as the case may be, will retain all right, title and interest in and
to any and all Improvements relating to such licensed Patents or Know-How
discovered by or on behalf of Micromet, Enzon, or their respective Affiliates
and sublicensees, as the case may be. As used in this Section 5.7.2(a), the term
“E/M Improvements” means an invention or discovery that satisfies all of the
following criteria: (A) is first reduced to practice, or described in a patent
application, publication, or abstract within [***] years of the Effective Date;
provided, however, that upon the request of CAT at any time during the [***]
period following the date that is [***] years from the Effective Date and upon
demonstration by CAT of good commercial, technical, or legal reasons for
extension of the foregoing [***] period, the Parties agree to negotiate in good
faith the potential extension of such period for one (1) additional [***]
period, with the consent by the Parties to such extension not
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

28



--------------------------------------------------------------------------------



 



to be withheld absent demonstration of good commercial, technical, or legal
reasons for opposing such extension; (B) may not lawfully be Exploited without a
license to one or more Valid Claims within the CAT Licensed Patents, Micromet
Supplemental Patents (in the case of Micromet or its Affiliates or
sublicensees), or Enzon Supplemental Patents (in the case of Enzon or its
Affiliates or sublicensees); and (C) is not a human therapeutic or diagnostic
product manufacturing method applicable to that product, or a method of using
that product.
                    (ii) Subject to the terms and conditions of this Agreement,
Micromet and Enzon, as the case may be, hereby grant to CAT a perpetual,
irrevocable, non-exclusive, worldwide, royalty-free, fully paid license, with
the right to grant and authorize the grant of sublicenses in accordance with
Sections 2.1.3 and 2.1.4, under any Improvements described in
Section 5.7.2(b)(i).
                    (iii) Micromet and Enzon, as the case may be, will ensure
that to the extent permitted by law, any Third Party, including Micromet’s or
Enzon’s sublicensees, performing work related to the CAT Licensed Patents,
Micromet Supplemental Patents, Micromet Supplemental Know-How, Enzon
Supplemental Patents or Enzon Supplemental Know-How, as the case may be, is
under an obligation: (a) to assign all inventions, Improvements, Patents, and
Know-How relating to such Patent and Know-How to Micromet or Enzon, as
applicable, or where this obligation is not permitted, (b) to exclusively
license all such inventions, Improvements, Patents, and Know-How to Micromet or
Enzon, as applicable, with the right to sublicense, or where neither of the
obligations described in the preceding clause (a) or (b) is permitted then,
(c) to non-exclusively license all such inventions, Patents, and Know-How to
Micromet or Enzon, as applicable, with the right to sublicense.
          5.7.3 Further Assurances. Each Party agrees to take all necessary and
proper acts, and will cause its employees, Affiliates, contractors,
sublicensees, and consultants to take such necessary and proper acts, to
effectuate the ownership provisions set forth in this Section 5.7.
6. Representation and Warranties; Covenants
     6.1 Representations of Micromet. Micromet represents to CAT that as of the
Effective Date: (a) it Controls the Consolidated Patent Portfolio licensed under
this Agreement (subject to the restrictions described in the CAT Field
Limitations and application of Micromet’s Gatekeeping Criteria under
Section 3.2.3); (b) the Consolidated Patent Portfolio includes all Patents
relating to Single Chain Antibodies that both (i) are owned by Micromet or are
licensed from Enzon to Micromet under the Micromet/Enzon Cross-License
Agreement, and (ii) would be infringed by CAT’s performance of activities in the
CAT Research Field, or the development, importation, manufacture, use or sale of
Antibody Products resulting from such activities; provided, however, that it
will not be a breach of the foregoing representation if Micromet has in good
faith inadvertently omitted a Patent from Schedule I and is not otherwise in
breach of its covenant under Section 6.4 regarding such Patent; (c) except as
disclosed in Schedule XI, it has not received any written communication that
expressly threatens interference actions or oppositions to any Patents within
the Consolidated Patent Portfolio or other litigation before any patent office,
court, or any other governmental entity in any jurisdiction in regard to the
Consolidated Patent Portfolio; (d) except as disclosed in Schedule XI, it has
not been served with

29



--------------------------------------------------------------------------------



 



any complaint alleging infringement of a Third Party’s patents arising from the
practice of the claims in the Patents within the Consolidated Patent Portfolio;
and (e) Schedule XI includes a complete list of all pending claims of Third
Parties in regard to the entitlement, validity or enforceability of the
Consolidated Patent Portfolio.
     6.2 Representations of CAT. CAT represents to each of Enzon and Micromet
that as of the Effective Date: (a) it Controls the CAT Licensed Patents and the
CAT Background Know-How licensed under this Agreement (subject to the
restrictions described in the Excluded Field and the Micromet - Enzon Excluded
Technology and application of CAT’s Gatekeeping Criteria under Section 3.2.2);
(b) the CAT Licensed Patents includes all Patents relating to Phage Display that
both (i) are owned by CAT or are licensed from the [***] to CAT, and (ii) would
be infringed by Micromet’s or Enzon’s performance, respectively, of activities
in the Micromet Research Field, Enzon Research Field, or the development,
importation, manufacture, use or sale of Antibody Products resulting from such
activities; provided, however, that it will not be a breach of the foregoing
representation if CAT has in good faith inadvertently omitted a Patent from
Schedule II and is not otherwise in breach of its covenant under Section 6.4
regarding such Patent; (c) except as disclosed in Schedules II and XII, it has
not received any written communication that expressly threatens interference
actions or oppositions to any Patents within the CAT Licensed Patents or other
litigation before any patent office, court, or any other governmental entity in
any jurisdiction in regard to the CAT Licensed Patents; (d) except as disclosed
in Schedules II and XII, it has not been served with any complaint alleging
infringement of a Third Party’s patents arising from the practice of the claims
in the Patents within the CAT Licensed Patents; and (e) Schedule XII includes a
complete list of all pending claims of Third Parties in regard to the
entitlement, validity or enforceability of the CAT Licensed Patents.
     6.3 Reciprocal Representations and Warranties. Each Party represents and
warrants to the other Parties hereto that: (i) this Agreement is a legal and
valid obligation binding upon its execution and enforceable against it in
accordance with its terms and conditions; and (ii) the execution, delivery and
performance of this Agreement by such Party has been duly authorized by all
necessary corporate action, and the person executing this Agreement on behalf of
such Party has been duly authorized to do so by all requisite corporate actions.
     6.4 Additional Covenants.
          6.4.1 CAT hereby covenants and agrees that it will maintain throughout
the Term all agreements with Third Parties granting CAT rights in and to the CAT
Licensed Patents, Micromet Supplemental Patents, CAT Background Know-How and CAT
Supplemental Know-How that are necessary to grant Micromet the licenses granted
in Section 2 of this Agreement (including, without limitation, the [***]
Agreement). Upon termination of the [***] Agreement, and upon request by
Micromet, CAT will use commercially reasonable efforts to obtain a direct
license for Micromet from the [***], its successors or assigns to any CAT
Licensed Patents licensed to CAT under such agreement; provided, however, that
CAT will have no such
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

30



--------------------------------------------------------------------------------



 



obligation if Micromet’s acts or omissions under this Agreement caused such
termination of the [***] Agreement.
          6.4.2 CAT hereby covenants and agrees that it will maintain throughout
the Term all agreements with Third Parties granting Enzon rights in and to the
CAT Licensed Patents, CAT Background Know-How, Enzon Supplemental Patents and
Enzon Supplemental Know-How that are necessary to grant Enzon the licenses
granted in Section 2 of this Agreement (including, without limitation, the [***]
Agreement). Upon termination of the [***] Agreement, and upon request by Enzon,
CAT will use commercially reasonable efforts to obtain a direct license for
Enzon from the [***], its successors or assigns to any CAT Licensed Patents
licensed to CAT under such agreement; provided, however, that CAT will have no
such obligation if Enzon’s acts or omissions under this Agreement caused such
termination of the [***] Agreement.
          6.4.3 Micromet and Enzon each hereby covenants and agrees that it will
maintain throughout the Term all agreements with each other or any Third Party
granting Micromet or Enzon rights in and to the Consolidated Patent Portfolio
and Consolidated Know-How that are necessary to grant CAT the licenses granted
in Section 2 of this Agreement (including, without limitation, the
Micromet/Enzon Cross-License Agreement and the Exclusive IP Marketing Agreement
between Micromet and Enzon, dated as of April 9, 2002).
          6.4.4 Micromet and Enzon each agrees and acknowledges that the
licenses granted by Micromet in Section 2.1.1 and Section 2.1.2 will survive any
termination or expiration of the Micromet/Enzon Cross-License Agreement, subject
to the conditions set forth in Section 8.5.1.
     6.5 DISCLAIMER OF WARRANTY. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
THIS AGREEMENT, EACH OF MICROMET, ENZON AND CAT MAKES NO REPRESENTATIONS AND
GRANTS NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW,
BY STATUTE OR OTHERWISE, AND EACH OF MICROMET, ENZON AND CAT EACH SPECIFICALLY
DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF QUALITY, OR ANY WARRANTY AS TO THE VALIDITY OF ANY
PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.
7. Confidentiality
     7.1 Definition. During the Term and subject to the terms and conditions of
this Agreement, a Party (the “Disclosing Party”) may communicate to another
Party (the “Receiving Party”) confidential information in connection with this
Agreement or the performance of its obligations hereunder, including, without
limitation, any Know-How, any information regarding Improvements, any reports
provided pursuant to this Agreement, any scientific and manufacturing
information and plans, marketing and business plans, and financial and personnel
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

31



--------------------------------------------------------------------------------



 



matters relating to a Party or its present or future products, sales, suppliers,
customers, employees, investors or business (collectively, “Confidential
Information”).
     7.2 Exclusions.
          7.2.1 Notwithstanding the foregoing, information of a Disclosing Party
will not be deemed Confidential Information with respect to a Receiving Party
for purposes of this Agreement if such information:
               (a) was already known to the Receiving Party or its Affiliates,
other than under an obligation of confidentiality or non-use, at the time of
disclosure to the Receiving Party;
               (b) was generally available or known to parties reasonably
skilled in the field to which such information or Know-How pertains, or was
otherwise part of the public domain, at the time of its disclosure to the
Receiving Party;
               (c) became generally available or known to parties reasonably
skilled in the field to which such information or Know-How pertains, or
otherwise became part of the public domain, after its disclosure to the
Receiving Party through no fault of or breach of its obligations under Section 7
by the Receiving Party;
               (d) was disclosed to the Receiving Party other than under an
obligation of confidentiality or non-use, by a party other than the Disclosing
Party who had no obligation to the Disclosing Party not to disclose such
information or Know-How to others; or
               (e) was independently discovered or developed by the Receiving
Party or its Affiliates, as evidenced by contemporaneous written records,
without the use of or reference to, and by personnel who had no knowledge of or
access to, any Confidential Information of the Disclosing Party.
          7.2.2 Specific aspects or details of Confidential Information will not
be deemed to be within the public domain or in the possession of a person or
entity merely because the Confidential Information is embraced by more general
information in the public domain or in the possession of such person or entity.
Further, any combination of Confidential Information will not be considered in
the public domain or in the possession of person or entity merely because
individual elements of such Confidential Information are in the public domain or
in the possession of such person or entity unless the combination and its
principles are in the public domain or in the possession of such person or
entity.
     7.3 Disclosure and Use Restriction. Except as expressly provided herein,
the Parties agree that, during the Term and for [***] years thereafter (unless
one or more of the exceptions described in 7.2.1 apply), a Receiving Party and
its Affiliates and sublicensees will keep completely confidential and will not
publish or otherwise disclose and will not use for any
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

32



--------------------------------------------------------------------------------



 



purpose except for the purposes contemplated by this Agreement any Confidential
Information of the Disclosing Party, its Affiliates or sublicensees.
     7.4 Authorized Disclosure. A Receiving Party may disclose Confidential
Information of a Disclosing Party to the extent that such disclosure is:
          7.4.1 made in response to a valid order of a court of competent
jurisdiction or other governmental or regulatory body of competent jurisdiction;
provided, however, that the Receiving Party will first have given notice to the
Disclosing Party and given the Disclosing Party a reasonable opportunity to
quash such order and to obtain a protective order requiring that the
Confidential Information and documents that are the subject of such order be
held in confidence by such court or governmental or regulatory body or, if
disclosed, be used only for the purposes for which the order was issued; and
provided, further, that if a disclosure order is not quashed or a protective
order is not obtained, the Confidential Information disclosed in response to
such court or governmental order will be limited to that information which is
legally required to be disclosed in response to such court or governmental
order;
          7.4.2 otherwise required by law or mandatory regulation; provided,
however, that the Disclosing Party will provide the Receiving Party with notice
of such disclosure in advance thereof to the extent practicable;
          7.4.3 made by the Receiving Party to the regulatory authorities as
required in connection with any application, filing, or similar requests for
regulatory approvals; provided, however, that reasonable measures will be taken
to assure confidential treatment of such information;
          7.4.4 made by the Receiving Party, in connection with the performance
of this Agreement, to Affiliates, permitted sublicensees, employees,
consultants, representatives or agents, each of whom prior to disclosure must be
bound by obligations of confidentiality and non-use at least equivalent in scope
to those set forth in this Section 7;
          7.4.5 made by the Receiving Party to existing or potential acquirers
or merger candidates, potential collaborators (to the extent contemplated
hereunder), investment bankers, existing or potential investors, venture capital
firms or other financial institutions or investors for purposes of obtaining
financing, each of whom prior to disclosure must be bound by obligations of
confidentiality and non-use at least equivalent in scope to those set forth in
this Section 7; or
          7.4.6 made by Enzon (as a Receiving Party) to Micromet or made by
Micromet (as a Receiving Party) to Enzon, in each case otherwise in compliance
with this Agreement and in performance of the Micromet/Enzon Collaboration
Agreement or any agreement related thereto.
     7.5 Use of Name. No Party will make public use of the other Party’s name
except (i) in connection with announcements and other permitted disclosures
relating to this Agreement and the activities contemplated hereby, (ii) as
required by applicable law, and (iii) otherwise as agreed in writing by such
other Party.
     7.6 Press Releases.

33



--------------------------------------------------------------------------------



 



          7.6.1 The Parties will make a joint press release regarding the
execution of this Agreement, the final form of which will be subject to approval
of the Parties prior to its release to the public. For subsequent press releases
and other written public disclosures relating to this Agreement or the Parties’
relationship hereunder (each, a “Proposed Disclosure”), each Party will use
reasonable efforts to submit to the other Party a draft of such Proposed
Disclosure for review and comment by the other Party at least [***] prior to the
date on which such Party plans to release such Proposed Disclosure, and in any
event will submit such drafts at least [***] prior to the release of such
Proposed Disclosure, and will review and consider in good faith any comments
provided in response.
          7.6.2 If a Party is unable to comply with the foregoing [***] notice
requirement because of a legal obligation or stock exchange requirement to make
more rapid disclosure, such Party will not be in breach of this Agreement but
will in that case give telephone notice to a senior executive of the other Party
and provide a draft disclosure with as much notice as possible prior to the
release of such Proposed Disclosure.
          7.6.3 A Party may publicly disclose without regard to the preceding
requirements of this Section 7.6 information that was previously disclosed in a
Proposed Disclosure that was in compliance with such requirements.
     7.7 Terms of Agreement to be Maintained in Confidence. Subject to the other
provisions of this Section 7 (including the exception for any public disclosures
made in compliance with the terms of Section 7.6), the Parties agree that the
terms of this Agreement are confidential and will not be disclosed by any Party
to any Third Party (except to a Party’s professional advisor) without advance
written permission of the other Party; provided, however, that a Party may make
any filings of this Agreement required by law or regulation in any country so
long as such Party uses its reasonable efforts to obtain confidential treatment
for portions of this Agreement as available, consults with the other Party, and
permits the other Party to participate, to the extent practicable, in seeking a
protective order or other confidential treatment; and provided, further, that a
Party may disclose the terms of this Agreement to a Third Party (and its
professional advisors) when such disclosure is reasonably necessary in
connection with (i) the grant of a license or sublicense of the licensed Patents
to such Third Party, (ii) a merger, acquisition, placement, investment, or other
such transaction with such Third Party, or (iii) the sale of securities to or
other financing from such Third Party or a financing underwritten by such Third
Party, in which case disclosure may be made to any person or entity to whom such
Third Party sells such securities (and its professional advisors). Advance
written permission for disclosure will not be required when a Party is ordered
to disclose information concerning the Agreement by a competent tribunal or such
disclosures are required by law, regulation, or stock exchange rules, except
that such Party will make all reasonable efforts to limit any disclosure as may
be required in the course of legal proceedings by entry of an appropriate
protective and confidentiality order, and will provide the other Party with as
much advance notice of such circumstances as is practicable.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

34



--------------------------------------------------------------------------------



 



8. Term and Termination
     8.1 Term. The term of this Agreement (the “Term”) will commence on the
Effective Date and, unless terminated pursuant to this Section 8, will expire
upon the later of the (i) expiration of the last-to-expire Valid Claim within
the Consolidated Patent Portfolio, (ii) expiration of the last-to-expire Valid
Claim within the CAT Licensed Patents, Micromet Supplemental Patents or Enzon
Supplemental Patents or (iii) ten (10) years from first commercial sale of any
Antibody Product (including any SCA Product) which would but for the terms of a
Product License Agreement infringe a Valid Claim of a Patent of a Party or
utilize the Know-How of a Party.
     8.2 Termination for Material Breach.
          8.2.1 Any material breach or failure by a Party to comply with any of
its obligations contained herein (including, without limitation any such breach
or failure during an Insolvency Event) will entitle the Party or Parties not in
default to give to the Party in default written notice specifying the nature of
the default, requiring the defaulting Party to make good or otherwise cure such
default.
          8.2.2 Subject to Section 8.2.3 below, if, after a Party’s receipt of
notice pursuant to Section 8.2.1 above, such default is not cured within [***]
days (or, if such default cannot be cured within such [***] period, if the Party
in default does not commence actions to cure such default within such [***]
period and thereafter diligently continue such actions and cure such default
within [***] days after the receipt of such notice, except in the case of a
payment default, as to which the defaulting Party will have only a [***] cure
period), then the Party or Parties not in default will be entitled, on written
notice to the other Party and without prejudice to any other rights conferred on
it by this Agreement or available to it or them by law or in equity, to
terminate this Agreement immediately (solely as to such Party or Parties in
default and their rights and obligations hereunder).
          8.2.3 If a Party receiving a notice pursuant to Section 8.2.1 above,
is also at the time of receiving such notice subject to an Insolvency Event and
such default is not cured within [***] days (except in the case of payment
default, as to which the defaulting party will only have a [***] day cure
period), then the Party not in default will be entitled, on written notice to
the other Party and without prejudice to any other rights conferred by this
Agreement or available to it or them by law or in equity, to terminate this
Agreement immediately (solely as to such Party or Parties in default and their
rights and obligations hereunder).
     8.3 Relinquishment of License Rights. A Party may relinquish the license
rights granted to it under this Agreement by so providing notice to the other
Parties hereto. For such time as there are at least two parties to this
Agreement, this Agreement will continue in full force and effect (including as
to the Party so relinquishing its license rights) except that, (i) all licenses
granted to the relinquishing Party will terminate; and (ii) the relinquishing
Party’s obligations to
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

35



--------------------------------------------------------------------------------



 



pay the maintenance fees set forth in Section 4.2 hereof will terminate upon the
effective date of such relinquishment.
     8.4 Consequences of Expiration and Termination.
          8.4.1 Material Breach. Upon termination of this Agreement by a Party
pursuant to Section 8.2 (solely as to such Party not in default and its
obligations hereunder), (i) all licenses granted by the terminating Party to the
defaulting Party will terminate (except as provided in Sections 5.7.2 and
8.4.2); (ii) the licenses granted by the defaulting Party will survive (subject
to continued performance by the terminating Party of its payment obligations, if
any); and (iii) the Parties will amend and restate this Agreement to give effect
to this Section 8.4.1 and the termination of such Party’s obligations hereunder
and to allow the other Parties to continue performance under this Agreement, as
applicable.
          8.4.2 Survival of Certain Sublicenses. Sublicenses granted by a
defaulting Party to a Third Party will survive termination of the defaulting
Party’s license under Section 8.4.1(i); provided, however, that (x) such Third
Party is not the cause of the default, (y) such Third Party is not in breach of,
and continues to fully perform all obligations under, its sublicense agreement
any surviving provisions in this Agreement applicable to such sublicense, and
(z) the terminating Party and any remaining Party hereto continues to receive
all license maintenance payments set forth in Section 4.2.
          8.4.3 Obligations Continue. Expiration or termination of this
Agreement for any reason will not relieve the Parties of any obligation accruing
prior to such expiration or termination. The provisions of Sections 3.4, 3.5,
3.6, 4 (solely as to accrued and unpaid amounts), 5.7.2(a)(ii), 5.7.2(b)(ii),
6.5, 7, 8.4, 9, 10 and 11, together with any definitions used or schedules
referenced therein, will survive termination or expiration of this Agreement.
          8.4.4 Return of Confidential Information. Upon any expiration or
termination of this Agreement, each Party will, at the other Party’s option,
promptly return or destroy any of such other Party’s Confidential Information
(including all Know-How) in its possession or control; provided, however, that
each Party may retain: (a) a single archival copy of the Confidential
Information of the other Party solely for the availing itself of the rights
accorded to it, or to perform its obligations, under the surviving provisions of
this Agreement (including, without limitation any and all license or sublicense
rights expressly made to survive termination or expiration hereof); and (b) any
portion of the Confidential Information of the other Party which a Party is
required by applicable law to retain.
     8.5 Termination of Enzon Agreements or [***] Agreement.
          8.5.1 Upon termination of the Micromet/Enzon Marketing Agreement
granting Micromet rights to grant licenses to the Consolidated Patent Portfolio,
the licenses granted to CAT in this Agreement under the Consolidated Patent
Portfolio will continue in full force and effect; provided, however, that CAT’s
acts or omissions under this Agreement did not cause such
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

36



--------------------------------------------------------------------------------



 



termination; and provided, further, that CAT is not in breach of this Agreement
and continues fully to perform its obligations under this Agreement.
          8.5.2 Upon termination of the [***] Agreement, and upon request by
Micromet or Enzon, CAT will use commercially reasonable efforts to obtain a
direct license for Micromet from the [***], its successors or assigns to any CAT
Licensed Patents licensed to CAT under such agreement upon the terms set forth
herein (including, without limitation, pursuant to Section 8.4 of the [***]
Agreement); provided, however, that CAT will have no such obligation to Micromet
if Micromet’s acts or omissions under this Agreement caused such termination of
the [***] Agreement or have no such obligation to Enzon if Enzon’s acts or
omissions under this Agreement caused such termination of the [***] Agreement
9. Indemnification and Insurance
     9.1 Indemnification by CAT. CAT will indemnify Micromet, Enzon, their
Affiliates, and their respective directors, officers, employees and agents, and
defend and save each of them harmless, from and against any and all losses,
damages, liabilities, costs and expenses (including reasonable attorneys’ fees
and expenses)(collectively, “Losses”) in connection with any and all liability
suits, investigations, claims or demands by Third Parties (each, a “Third Party
Claim”) to the extent arising out of: (a) any theory of product liability
(including, but not limited to, actions in the form of tort, warranty or strict
liability) concerning an Antibody Product that is Exploited by CAT or its
Affiliates pursuant to any right or license granted under this Agreement, or
(b) any failure by any sublicensee of CAT to comply with the obligations of
Sections 2.1.4, 5.3, 5.5, 5.7.2 and 7 of this Agreement imposed on such
sublicensee pursuant to Section 2.1 of this Agreement, in each case except to
the extent that such Losses arise out of or result from (i) the gross negligence
or reckless misconduct of a party seeking indemnification hereunder, or (ii) a
material breach by a party seeking indemnification hereunder of any provision of
this Agreement.
     9.2 Indemnification by Micromet. Micromet will indemnify CAT, its
Affiliates, and their respective directors, officers, employees and agents, and
defend and save each of them harmless, from and against any and all Losses in
connection with any and all Third Party Claim to the extent arising out of:
(a) any theory of product liability (including, but not limited to, actions in
the form of tort, warranty or strict liability) concerning an Antibody Product
that is Exploited by Micromet or its Affiliates pursuant to any right or license
granted under this Agreement, or (b) any failure by any sublicensee of Micromet
to comply with the obligations of Sections 5.3, 5.6, 5.7.2 and 7 of this
Agreement imposed on such sublicensee pursuant to Section 2.2 of this Agreement,
in each case except to the extent that such Losses arise out of or result from
(i) the gross negligence or reckless misconduct of a party seeking
indemnification hereunder, or (ii) a material breach by a party seeking
indemnification hereunder of any provision of this Agreement.
     9.3 Indemnification by Enzon. Enzon will indemnify CAT, its Affiliates, and
its respective directors, officers, employees and agents, and defend and save
each of them harmless,
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

37



--------------------------------------------------------------------------------



 



from and against any and all Losses in connection with any and all Third Party
Claim to the extent arising out of: (a) any theory of product liability
(including, but not limited to, actions in the form of tort, warranty or strict
liability) concerning an Antibody Product that is Exploited by Enzon or its
Affiliates pursuant to any right or license granted under this Agreement, or
(b) any failure by any sublicensee of Enzon to comply with the obligations of
Sections 5.3, 5.6, 5.7.2 and 7 of this Agreement imposed on such sublicensee
pursuant to Section 2.2 of this Agreement, in each case, except to the extent
that such Losses arise out of or result from (i) the gross negligence or
reckless misconduct of a party seeking indemnification hereunder, or (ii) a
material breach by a party seeking indemnification hereunder of any provision of
this Agreement.
     9.4 Indemnification Procedure.
          9.4.1 Notice of Claim. All indemnification claims in respect of a
Party, its Affiliates or their respective directors, officers, employees and
agents (collectively, the “Indemnitees” and each an “Indemnitee”) will be made
solely by such Party to this Agreement (the “Indemnified Party”). The
Indemnified Party will give the indemnifying Party (the “Indemnifying Party”)
prompt written notice (an “Indemnification Claim Notice”) of any Losses or
discovery of fact upon which such Indemnified Party intends to base a request
for indemnification under this Section 9, but in no event will the Indemnifying
Party be liable for any Losses that result from any delay in providing such
notice. Each Indemnification Claim Notice must contain a description of the
claim and the nature and amount of such Loss (to the extent that the nature and
amount of such Loss are known at such time). The Indemnified Party will furnish
promptly to the Indemnifying Party copies of all papers and official documents
received in respect of any Losses.
          9.4.2 Prosecution of Claims. The obligations of an Indemnifying Party
under this Section 9 will be governed by and be contingent upon the following
additional terms and conditions:
               (a) Control of Defense.
                    (i) At its option, the Indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the Indemnifying Party’s receipt of an
Indemnification Claim Notice.
                    (ii) Upon assuming the defense of a Third Party Claim, the
Indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the Indemnifying Party. In the event the
Indemnifying Party assumes the defense of a Third Party Claim, the Indemnified
Party will immediately deliver to the Indemnifying Party all original notices
and documents (including court papers) received by any Indemnitee in connection
with the Third Party Claim. Should the Indemnifying Party assume the defense of
a Third Party Claim, the Indemnifying Party will not be liable to the
Indemnified Party or any other Indemnitee for any legal expenses subsequently
incurred by such Indemnified Party or other Indemnitee in connection with the
analysis, defense or settlement of the Third Party Claim.

38



--------------------------------------------------------------------------------



 



               (b) Right to Participate in Defense. Without limiting
Section 9.4.2(a), any Indemnitee will be entitled to participate in, but not
control, the defense of such Third Party Claim and to employ counsel of its
choice for such purpose; provided, however, that such employment will be at the
Indemnitee’s own expense unless (i) the employment thereof has been specifically
authorized by the Indemnifying Party in writing, or (ii) the Indemnifying Party
has failed to assume the defense and employ counsel in accordance with
Section 9.4.2(a) (in which case the Indemnified Party will control the defense).
               (c) Settlement. With respect to any Losses relating solely to the
payment of money damages in connection with a Third Party Claim and that will
not result in the Indemnitee’s becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnitee in any manner, and as
to which the Indemnifying Party will have acknowledged in writing the obligation
to indemnify the Indemnitee hereunder, the Indemnifying Party will have the sole
right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss, on such terms as the Indemnifying Party, in its
sole discretion, will deem appropriate, and will transfer to the Indemnified
Party all amounts which said Indemnified Party will be liable to pay prior to
the time prior to the entry of judgment. With respect to all other Losses in
connection with Third Party Claims, where the Indemnifying Party has assumed the
defense of the Third Party Claim in accordance with Section 9.4.2(a), the
Indemnifying Party will have authority to consent to the entry of any judgment,
enter into any settlement or otherwise dispose of such Loss provided it obtains
the prior written consent of the Indemnified Party (which consent will be at the
Indemnified Party’s sole and absolute discretion). The Indemnifying Party will
not be liable for any settlement or other disposition of a Loss by an Indemnitee
that is reached without the written consent of the Indemnifying Party.
Regardless of whether the Indemnifying Party chooses to defend or prosecute any
Third Party Claim, no Indemnitee will admit any liability with respect to, or
settle, compromise or discharge, any Third Party Claim without the prior written
consent of the Indemnifying Party.
               (d) Cooperation. Regardless of whether the Indemnifying Party
chooses to defend or prosecute any Third Party Claim, the Indemnified Party
will, and will cause each other Indemnitee to, cooperate in the defense or
prosecution thereof and will furnish such records, information and testimony,
provide such witnesses and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested in connection
therewith. Such cooperation will include access during normal business hours
afforded to the Indemnifying Party to, and reasonable retention by the
Indemnified Party of, records and information that are reasonably relevant to
such Third Party Claim, and making Indemnitees and other employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder, and the Indemnifying Party will
reimburse the Indemnified Party for all its reasonable out-of-pocket expenses in
connection therewith.
     9.5 Expenses. Except as provided above, the reasonable and verifiable costs
and expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any claim will be reimbursed on a calendar
quarter basis by the Indemnifying Party, without prejudice to the Indemnifying
Party’s right to contest the Indemnified Party’s right to indemnification and
subject to refund in the event the Indemnifying Party is ultimately held not to
be obligated to indemnify the Indemnified Party.

39



--------------------------------------------------------------------------------



 



     9.6 Insurance. During the Term, each Party will have and maintain such
types and amounts of liability insurance as is normal and customary in the
industry generally for parties similarly situated, and will upon request provide
the other Party with a copy of its policies of insurance in that regard, along
with any amendments and revisions thereto.
10. Limitation of Liability
     EXCEPT AS PROHIBITED BY APPLICABLE LAW, IN NO EVENT WILL ANY PARTY BE
LIABLE TO ANY OTHER PARTY FOR LOST PROFITS, LOSS OF DATA, OR FOR ANY SPECIAL,
INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, HOWEVER CAUSED, ON ANY
THEORY OF LIABILITY AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, ARISING UNDER ANY CAUSE OF ACTION AND ARISING IN
ANY WAY OUT OF THIS AGREEMENT. THE FOREGOING LIMITATIONS WILL NOT APPLY TO
DAMAGES ARISING FROM A BREACH OF SECTION 7 ABOVE OR AN AWARD OF ENHANCED DAMAGES
AVAILABLE UNDER THE PATENT LAWS FOR WILLFUL PATENT INFRINGEMENT AND WILL NOT
LIMIT ANY PARTY’S INDEMNITY OBLIGATIONS TO ANY OTHER PARTY UNDER THIS AGREEMENT.
11. Miscellaneous
     11.1 Assignment. Without the prior written consent of each other Party
hereto (which such consent may be granted, withheld or conditioned at such other
Party’s sole and absolute discretion), no Party will sell, transfer, assign,
delegate, pledge or otherwise dispose of, whether voluntarily, involuntarily, by
operation of law or otherwise, this Agreement or any of its rights or duties
hereunder; provided, however, that any Party may assign or transfer this
Agreement or any of its rights or obligations hereunder without the consent of
the other Parties:
               (a) to any Affiliate of such Party; provided, further, that
                    (i) such Affiliate may not otherwise sell, transfer, assign,
delegate, pledge or otherwise dispose of, whether voluntarily, involuntarily, by
operation of law or otherwise (except pursuant to any merger, consolidation or
asset sale subject to Section 11.1(b) below), this Agreement or any of its
rights or duties hereunder without the prior written consent of the other
Parties and such consent may be granted, withheld or conditioned at either of
the other Party’s sole and absolute discretion; and
                    (ii) that if any such Affiliate is subsequently sold by or
otherwise ceases to be an Affiliate of the relevant Party (except pursuant to
any merger, consolidation or asset sale subject to Section 11.1(b) below) this
Agreement must be assigned back to the relevant Party before such sale or other
event becomes effective; or
               (b) to any Third Party with which it merges or consolidates, or
to which it transfers all or substantially all of its assets to which this
Agreement relates.
In each case described in this Section 11.1 the relevant Affiliate assignee,
Third Party assignee or surviving entity will assume in writing all of the
assigning Party’s obligations under this Agreement and the assigning Party will
promptly provide notice to the other Parties of such

40



--------------------------------------------------------------------------------



 



assignment. The assigning Party (except if it is not the surviving entity) will
remain jointly and severally liable under this Agreement with the relevant
Affiliate assignee. Any purported assignment or transfer in violation of this
Section will be void ab initio and of no force or effect.
     11.2 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, then (a) such
provision will be fully severable, (b) this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance from this Agreement, and (d) the
Parties will use good faith efforts to promptly replace such illegal, invalid or
unenforceable provision with a valid and enforceable provision having similar
terms such that the objectives contemplated by the Parties when entering this
Agreement may be realized. To the fullest extent permitted by applicable law,
each Party hereby waives any provision of law that would render any provision
prohibited or unenforceable in any respect.
     11.3 Governing Law; Dispute Resolution.
          11.3.1 This Agreement, all disputes between the Parties related to or
arising out of this Agreement, the Parties’ relationship created hereby, and/or
the negotiations for and entry into this Agreement, including any dispute
concerning its conclusion, binding effect, amendment, coverage, or termination,
will be governed by the laws of the State of New York, U.S.A., without reference
to any choice of law principles that would cause the application of the laws of
a different jurisdiction, and will (subject to Section 11.3.2 below) be subject
to the non-exclusive jurisdiction of the courts of competent jurisdiction
located in Germany, England, and New York, New York.
          11.3.2 The Parties will try to settle their differences amicably
between themselves. In the event of any controversy or claim arising out of or
relating to any provision of this Agreement or the performance or alleged
non-performance of a Party of its obligations under this Agreement (“Dispute”),
a Party may notify the other Party in writing of such Dispute. If the Parties
are unable to resolve the Dispute within [***] of receipt of the written notice
by the other Party, such dispute will be referred to the [***] who will use
their good faith efforts to resolve the Dispute within [***] after it was
referred to the [***]. If the [***] fail to resolve the Dispute, each Party may
pursue its rights and remedies as described in Section 11.3.1 above.
Notwithstanding the foregoing, no Dispute relating to Section 7 will be subject
to this Section 11.3.2. In addition, nothing in this Section 11.3.2 will limit
either Party’s right to seek immediate injunctive or other equitable relief
whenever the facts or circumstances would permit a Party to seek such relief in
a court of competent jurisdiction.
     11.4 Notices. All notices or other communications that are required or
permitted hereunder will be in writing and delivered personally, sent by
facsimile (and promptly confirmed by personal delivery or overnight courier as
provided herein), or sent by internationally-recognized overnight courier
addressed as follows:
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

41



--------------------------------------------------------------------------------



 



     If to Enzon, to:
           Enzon Pharmaceuticals, Inc.
           20 Kingsbridge Road
           Piscataway, New Jersey 08854-3969
          Attention: President
           Facsimile: +1 (732) 980-5911
          with a copy to:
           Kenyon & Kenyon
          One Broadway
           New York, NY 10004-1050
           Attention: Charles A. Weiss, Esq.
          Facsimile: +1 (212) 425-5288
     If to Micromet, to:
           Micromet AG
           Staffelseestrasse 2, 81477
          Munich, Germany
           Attention: Chief Business Officer
           Facsimile: +49 89 895-277 285
           with a copy to:
           Cooley Godward LLP
          One Freedom Square
          Reston Town Center
          11951 Freedom Drive
           Reston, Virginia 20190-5656
          Attention: Matthias Alder, Esq.
          Facsimile: +1 (703) 456-8100
     If to CAT, to:
          Cambridge Antibody Technology Ltd
           Milstein Building, Granta Park
           Cambridgeshire CB1 6GH
           England
           Attention: the Company Secretary
           Facsimile: +44 (0)1223 471472
or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered or sent by facsimile on a Business Day, and (ii) on the
second Business Day after dispatch, if sent by internationally-recognized

42



--------------------------------------------------------------------------------



 



overnight courier. It is understood and agreed that this Section 11.4 is not
intended to govern the day-to-day business communications necessary between the
Parties in performing their duties, in due course, under the terms of this
Agreement.
     11.5 Entire Agreement; Modifications.
          11.5.1 Entire Agreement.
               (a) Except as expressly provided otherwise in clauses (b) and
(c) below of this Section 11.5.1, this Agreement, together with any schedules
attached hereto (each of which is hereby incorporated herein by reference), sets
forth and constitutes the entire agreement and understanding between the Parties
with respect to the subject matter hereof and all prior agreements,
understanding, promises and representations, whether written or oral, with
respect thereto are hereby superceded and of no further force and effect,
including without limitation, the Original Creative BioMolecules License
Agreement and the Original Enzon License Agreement.
               (b) In respect of the Original Creative BioMolecules License
Agreement, the Parties agree and acknowledge that: (i) as of the Effective Date,
no amounts are due and payable under Sections 4.3.1 and Section 4.3.2 of the
Original Creative BioMolecules License Agreement; (ii) Sections 1, 10.3 and 11
(together with all referenced Appendices) of the Original Creative BioMolecules
License Agreement will survive the termination of such agreement hereunder;
(iii) Section 3.1 of the Original Creative BioMolecules License Agreement will
survive solely so that CAT may provide the rights granted under each Existing
Product Use Agreement (it being understood that such rights will survive for
each Existing Product Use Agreement solely for the term of such agreement);;
(iv) any and all notices required under the Original Creative BioMolecules
License Agreement will be made pursuant to the terms of Section 11.4 of this
Agreement; and (v) to the extent any terms of the Original Creative BioMolecules
License Agreement are amended, modified or waived by the terms of this
Agreement, then the execution of this Agreement shall be deemed an amendment,
modification or waiver of the Original Creative BioMolecules License Agreement
solely for such purpose.
               (c) In respect of the Original Enzon License Agreement, the
Parties agree and acknowledge that (i) as of the Effective Date, no amounts are
due and payable under Sections 4.2.1 and Section 4.2.2 of the Original Enzon
License Agreement; (ii) Sections 1, 10.3 and 11 (together with all referenced
Appendices) of the Original Enzon License Agreement will survive the termination
of such agreement hereunder; (iii) Section 3.1 of the Original Enzon License
Agreement will survive solely so that CAT may provide the rights granted under
each Existing Product Use Agreement (it being understood that such rights will
survive for each Existing Product Use Agreement solely for the term of such
agreement);; (iv) any and all notices required under the Original Enzon License
Agreement will be made pursuant to the terms of Section 11.4 of this Agreement;
and (v) to the extent any terms of the Original Enzon License Agreement are
amended, modified or waived by the terms of this Agreement, then the execution
of this Agreement shall be deemed an amendment, modification or waiver of the
Enzon License Agreement solely for such purpose.

43



--------------------------------------------------------------------------------



 



               (d) The Parties agree and acknowledge that any Product License
Agreement executed pursuant to the terms of this Agreement will not be
integrated or incorporated by reference in this Agreement, but rather will be a
separate and distinct obligation of the parties thereto. Each Party confirms
that it is not relying on any representations or warranties of the other Party
except as specifically set forth herein. For the avoidance of doubt, nothing in
this Agreement is intended to or shall be construed to provide that (i) a
representation, covenant or obligation under this Agreement shall be a
representation, covenant or obligation under any other agreement or instrument
executed by the Parties, except as expressly provided otherwise herein, or
(ii) a default under this Agreement shall constitute a default under any other
agreement or instrument executed by the Parties, except as expressly provided
otherwise herein.
          11.5.2 Amendment. No amendment or modification of this Agreement will
be binding upon the Parties unless made in writing and duly executed by
authorized representatives of each Party hereto.
     11.6 Relationship of the Parties. It is expressly agreed that the Parties’
relationship under this Agreement is strictly one of licensor-licensee, and that
this Agreement does not create or constitute a partnership, joint venture, or
agency. No Party will have the authority to make any statements, representations
or commitments of any kind, or to take any action, which will be binding (or
purport to be binding) on the other. All persons employed by a Party will be
employees of such Party and not of the other Party and all costs and obligations
incurred by reason of any such employment will be for the account and expense of
such Party.
     11.7 Waiver. Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit thereof, but no such waiver
will be effective unless set forth in a written instrument duly executed by or
on behalf of the Party waiving such term or condition. The waiver by any Party
hereto of any right hereunder or of claims based on the failure to perform or a
breach by any other Party will not be deemed a waiver of any other right
hereunder or of any other breach or failure by said other Party or Parties
whether of a similar nature or otherwise.
     11.8 Counterparts. This Agreement may be executed in three (3) or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
     11.9 No Benefit to Third Parties. The representations, warranties,
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns, and they will not
be construed as conferring any rights on any other parties.
     11.10 Further Assurance. Each Party will duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
or Parties may reasonably request in connection with this Agreement or to carry
out more effectively the provisions and purposes, or to better assure and
confirm unto such other Party or Parties its or their rights and remedies under
this Agreement.

44



--------------------------------------------------------------------------------



 



     11.11 English Language. This Agreement has been written and executed in the
English language. Any translation into any other language will not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version will
control.
     11.12 Force Majeure. Neither Party will be deemed to be in breach of this
Agreement as a result of default, delay or failure to perform by such Party that
results from any cause beyond the reasonable control of such Party that could
not reasonably be foreseen by such Party, including without limitation, fire,
earthquake, acts of God, acts of war, strikes, lockouts, or other labor
disputes, riots, civil disturbances, actions or inactions of governmental
authorities (except actions in response to a breach of applicable laws by such
Party), or epidemics. This Section 11.12 will not operate to excuse payment by a
Party of any amounts due to any other Party under this Agreement. In the event
of any such force majeure, the Party affected will promptly notify the other
Party, will use commercially reasonable efforts to overcome such force majeure,
and will keep the other Party informed with respect thereto. If the event of
force majeure continues for a period greater than [***] days, then the
unaffected Party may terminate this Agreement immediately by notice in writing
to the affected Party.
     11.13 Construction. Except where the context otherwise requires, wherever
used, the singular will include the plural, the plural the singular, the use of
any gender will be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including” as used herein means including, without limiting
the generality of any description preceding such term. No rule of strict
construction will be applied against any Party hereto.
[Remainder of this page is left blank intentionally. Signature page follows.]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

45



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Parties have executed this Agreement by their
respective authorized representatives as of the date first written above.

          Micromet AG    
 
       
By:
  /s/ Christian Itin
 
Christian Itin, Ph.D    
 
  Chief Business Officer    
 
       
By:
  /s/ G.K. Mirow
 
Name: G.K. Mirow    
 
  Title: CFO    
 
        Enzon Pharmaceuticals, Inc.    
 
       
By:

Name:
  /s/ Arthur Higgins
 

Arthur Higgins      
Title:
  Chairman & CEO    
 
        Cambridge Antibody Technology Limited    
 
       
By:

Name:
  /s/ Diane Mellett
 

Diane Mellett      
Title:
  General Counsel    

[Signature Page to the Research Cross-License Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Consolidated Patent Portfolio

                          Application   Application               Patent   Date
of Number   Filing Date   Country   Title of Application   Status   Number  
Grant
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



                          Application   Application               Patent   Date
of Number   Filing Date   Country   Title of Application   Status   Number  
Grant
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

2



--------------------------------------------------------------------------------



 



                          Application   Application               Patent   Date
of Number   Filing Date   Country   Title of Application   Status   Number  
Grant
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

3



--------------------------------------------------------------------------------



 



                          Application   Application               Patent   Date
of Number   Filing Date   Country   Title of Application   Status   Number  
Grant
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

4



--------------------------------------------------------------------------------



 



Targeted Multifunctional Proteins
POLYPEPTIDE LINKERS FOR PRODUCTION OF BIOSYNTHETIC PROTEINS

                                  Patent /         Country   Application #  
Filed   Publication #   Inventors   Title
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]       [***]   [***]
 
                   
[***]
  [***]   [***]       [***]   [***]
 
                   
[***]
  [***]   [***]       [***]   [***]
 
                   
[***]
      [***]   [***]   [***]   [***]
 
                   
[***]
      [***]   [***]   [***]    
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

5



--------------------------------------------------------------------------------



 



BIOSYNTHETIC ANTIBODY BINDING SITES/
GENETICALLY ENGINEERED ANTIBODY ANALOGUES AND FUSION PROTEINS THEREOF

                                  Patent /         Country   Filed   Application
#   Publication #   Inventors   Title
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

6



--------------------------------------------------------------------------------



 



[***]

                                  Patent /         Country   Filed   Application
#   Publication #   Inventors   Title
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]

 

**   The license rights granted under this Agreement do not apply to claims
relating to those antibodies of specific sequences binding to [***], which
antibodies are described or disclosed in the above-described Patents, and such
claims are excluded from the definition of the Consolidated Patent Portfolio.

[***]

                                  Patent /         Country   Filed   Application
#   Publication #   Inventors   Title
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]       [***]   [***]
 
                   
[***]
  [***]       [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

7



--------------------------------------------------------------------------------



 



[***]

                                  Patent /         Country   Filed   Application
#   Publication #   Inventors   Title
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

8



--------------------------------------------------------------------------------



 



SCHEDULE II
CAT Licensed Patents

                                      [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]
 
                               
[***]
  [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]
 
                               
[***]
  [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]
 
                               
[***]
  [***]   [***]   [***]   [***]   [***]   [***]       [***]
 
                               
[***]
  [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]
 
                               
[***]
  [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]
 
                               
[***]
  [***]   [***]   [***]   [***]   [***]   [***]       [***]

 

*   Patents in opposition proceedings.   ***   Certain information on this page
has been omitted and filed separately with the Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE III
CAT Field Limitations
The licenses granted by Micromet to CAT will not include any rights with respect
to the following:
[***].
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
Excluded Field
“Excluded Field” means:
the discovery, isolation, characterization, research, development, and/or
commercialization of an Antibody useful for the diagnosis, treatment and/or
prevention of one or more of the following disease conditions wherein the
primary scientific rationale or activity is [***]n:

     
i.
  [***]
ii.
  [***];
iii.
  [***],
iv.
  [***]
v.
  [***]; and/or
vi.
  [***],

provided, however, that for the purpose of this Agreement the term “Excluded
Field” will not include the diagnosis, treatment and/or prevention of the above
disease conditions caused by [***].
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE V
Gatekeeping Criteria
     For each [***] submitted by a [***] (which must be accompanied by a [***],
the [***]:
     1. the [***]has either (a) [***] that would [***] in respect of such [***]
or (b) is [***]; or
     2. the [***], at the date of submission of the [***] by a [***], engaged in
[***] concerning the [***]; or
     3. the [***] has been, for at least [***], prior to the date of [***] by a
[***] (as can be measured by reliable and verifiable means), engaged in [***]
with respect to such a [***].
     For the avoidance of doubt, the [***] will not subject any [***] unless and
until the [***] supplies the [***] which [***].
     Where the [***] supplies the [***] with an [***] and that [***] is
subjected to [***] described in [***], then both Parties will be [***] in
respect of such an [***]. If either Party subsequently discovers that the [***]
had been [***] then the [***] will submit a new [***] for the correctly
identified [***], with the effect that an additional [***]; provided, however,
that such [***] was attributable to the fault of the Requesting Party. If a
[***] will be [***] and the [***] will be [***]. Any [***].
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
CAT Background Know-How
[***].
[***]:
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE VII
Consolidated Know-How
[***].
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE VIII
Excluded Technology
“Micromet-Enzon Excluded Technology” means:

1.   “[***],” meaning the technology claimed in the following Patents to which
CAT has sole right, title and interest: (a) [***]; (b) [***];   2.   “[***],”
meaning solely those Antibodies which bind to and [***] and in which an Antibody
binding region is involved in said [***];   3.   “Research Products,” meaning
those certain research products for which CAT has granted certain exclusive
rights to a Third Party under the [***] License Agreement, as may then be in
effect; and   4.   “[***],” meaning any Antibody [***] for the purpose of
simultaneously detecting and/or measuring [***] whereby that product:

  (a)   contains or comprises:

(i) an [***] of [***] Antibodies of different [***] (excluding Antibodies
serving a purpose as controls), or
(ii) an [***] of [***] Antibodies of the same [***], provided that such Antibody
is used to [***] data points for the purpose of [***] (excluding Antibodies
serving a purpose as controls), and

  (b)   contains or comprises [***], and     (c)   is in a format where the
[***], and     (d)   employs any type of [***], and     (e)   may be used [***]
(as appropriate), and     (f)   is not, by way of example, (i) any type [***]
assay.

“CAT Excluded Technology” means:
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

1



--------------------------------------------------------------------------------



 



1.   BiTE Products;   2.   Microarrays, as defined above in this Schedule; and  
3.   any research and development activities employing any technology, other
than Phage Display or Ribosome Display, that changes the [***].

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

2



--------------------------------------------------------------------------------



 



SCHEDULE IX
Form of Product License Agreement
(CAT as Licensor)
(separately filed)

1



--------------------------------------------------------------------------------



 



SCHEDULE X
Form of Product License Agreement
(Micromet as Licensor)
(separately filed)

 



--------------------------------------------------------------------------------



 



SCHEDULE XI
Currently Pending Conflict Cases within the Consolidated Patent Portfolio
Micromet Owned:
[***]
Micromet-licensed (from Enzon):
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

1



--------------------------------------------------------------------------------



 



SCHEDULE XII
CAT Third Party Claims
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE XIII
Existing Product Use Agreement

      Licensee   Effective Date of Library License
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]
 
   
[***]
  [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Table Of Contents

                              Page   1.   DEFINITIONS     2  
 
                2.   GRANT OF LICENSE     8  
 
               
 
  2.1   Licenses Grant By Micromet     8  
 
               
 
  2.2   Research License Grant By CAT     10  
 
               
 
  2.3   Know-How Transfer     13  
 
                3.   TARGET SELECTION     14  
 
               
 
  3.1   Identification and Allocation of Targets     14  
 
               
 
  3.2   Notice and Selection Procedures     15  
 
               
 
  3.3   Product License Agreement     17  
 
               
 
  3.4   Records Retention     18  
 
               
 
  3.5   Financial Records, Audit     18  
 
               
 
  3.6   Confidentiality     18  
 
               
 
  3.7   Gatekeeping Disputes and Remedies     19  
 
                4.   PAYMENTS; ANNUAL REPORT     20  
 
               
 
  4.1   Upfront License Fees     20  
 
               
 
  4.2   License Maintenance Fees     21  
 
               
 
  4.3   Payment     22  
 
               
 
  4.4   Annual Report     22  
 
               
 
  4.5   Withholdings     22  
 
                5.   FILING, PROSECUTION, MAINTENANCE OF PATENT RIGHTS;
IMPROVEMENTS     24  
 
               
 
  5.1   Responsibilities     24  
 
               
 
  5.2   Costs     24  
 
               
 
  5.3   Notice     24  
 
               
 
  5.4   Enforcement     24  
 
               
 
  5.5   Patent Challenges by CAT     25  
 
               
 
  5.6   Patent Challenges by Micromet or Enzon     25  
 
               
 
  5.7   Improvements     26  
 
                6.   REPRESENTATION AND WARRANTIES; COVENANTS     28  
 
               
 
  6.1   Representations of Micromet     28  

-i-



--------------------------------------------------------------------------------



 



Table Of Contents
(CONTINUED)

                              Page  
 
  6.2   Representations of CAT     29  
 
               
 
  6.3   Reciprocal Representations and Warranties     29  
 
               
 
  6.4   Additional Covenants     29  
 
               
 
  6.5   DISCLAIMER OF WARRANTY     30  
 
                7.   CONFIDENTIALITY     30  
 
               
 
  7.1   Definition     30  
 
               
 
  7.2   Exclusions     30  
 
               
 
  7.3   Disclosure and Use Restriction     31  
 
               
 
  7.4   Authorized Disclosure     31  
 
               
 
  7.5   Use of Name     32  
 
               
 
  7.6   Press Releases     32  
 
               
 
  7.7   Terms of Agreement to be Maintained in Confidence     33  
 
                8.   TERM AND TERMINATION     33  
 
               
 
  8.1   Term     33  
 
               
 
  8.2   Termination for Material Breach     33  
 
               
 
  8.3   Relinquishment of License Rights     34  
 
               
 
  8.4   Consequences of Expiration and Termination     34  
 
               
 
  8.5   Termination of Enzon Agreements or [***] Agreement     35  
 
                9.   INDEMNIFICATION AND INSURANCE     35  
 
               
 
  9.1   Indemnification by CAT     35  
 
               
 
  9.2   Indemnification by Micromet     36  
 
               
 
  9.3   Indemnification by Enzon     36  
 
               
 
  9.4   Indemnification Procedure     36  
 
               
 
  9.5   Expenses     38  
 
               
 
  9.6   Insurance     38  
 
                10.   LIMITATION OF LIABILITY     38  
 
                11.   MISCELLANEOUS     38  
 
               
 
  11.1   Assignment     38  
 
               
 
  11.2   Severability     39  
 
               
 
  11.3   Governing Law; Dispute Resolution     39  

 

[***]   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-ii-



--------------------------------------------------------------------------------



 



Table Of Contents
(CONTINUED)

                              Page  
 
  11.4   Notices     40  
 
               
 
  11.5   Entire Agreement; Modifications     41  
 
               
 
  11.6   Relationship of the Parties     42  
 
               
 
  11.7   Waiver     42  
 
               
 
  11.8   Counterparts     43  
 
               
 
  11.9   No Benefit to Third Parties     43  
 
               
 
  11.10   Further Assurance     43  
 
               
 
  11.11   English Language     43  
 
               
 
  11.12   Force Majeure     43  
 
               
 
  11.13   Construction     43  

-iii-



--------------------------------------------------------------------------------



 



Exhibit 10.36
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
AMENDMENT
TO
RESEARCH CROSS-LICENSE AGREEMENT
     This Amendment (the “Amendment”) is made as of this 17th day of March, 2005
by and among Micromet AG, located at Staffelseestrasse 2, D-81477, Munich,
Germany (“Micromet”), Enzon Pharmaceuticals, Inc., located at 685 Route 202/206,
Bridgewater, New Jersey 08807, USA (“Enzon”), and Cambridge Antibody Technology
Limited, located at The Milstein Building, Granta Park, Cambridgeshire CB1 6GH,
England (“CAT”) (each of Micromet, Enzon, and CAT, a “Party” and, collectively,
the “Parties”).
Recitals
     A. The Parties have entered into that certain Research Cross-License
Agreement, dated as of September 3, 2003 (the “Agreement”), pursuant to which
the Parties have granted certain intellectual property licenses for the purposes
described therein. Capitalized terms used herein without definition shall have
the meanings given to such terms in the Agreement.
     B. The Parties desire to amend the Agreement in order to: (i) include an
additional licensed patent of Enzon thereunder; (ii) reallocate the product
options available to Micromet and Enzon thereunder; (iii) confirm the Excluded
Field has ceased to apply; and (iv) restructure timing of the annual sublicense
maintenance fee payable.
Agreement
     Now, Therefore, and in consideration of the mutual promises and covenants
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
     1. Amendment to Section 1.14. The Parties hereby agree to amend
Section 1.14 of the Agreement by appending the following at the end of such
Section:
Notwithstanding anything to the contrary in this Agreement, and subject to the
exclusions described in the preceding clauses (A) and (B), the “CAT Research
Field” with respect to the use or practice of inventions claimed in the PEC
Patent will be further restricted to the manufacture, use and sale of Single
Chain Antibodies only (not Antibody Products generally) for the prognosis,
diagnosis, prophylaxis or treatment of human diseases or conditions.
     2. Addition of Section 1.66. The Parties hereby agree to append the
following at the end of Section 1 as new Section 1.66:

1.



--------------------------------------------------------------------------------



 



1.66 “PEC Patent” means [***].
     3. Amendment to Sections 2.1.3(b), 2.2.2(b) and 2.2.3(b). The Parties
hereby agree to amend Sections 2.1.3(b), 2.2.2(b), and 2.2.3(b) of the
Agreement, in each case by replacing the words “within [***] days of each
anniversary” with the words “[***] of each calendar year in which an anniversary
occurs.”
     4. Amendment to Section 3.1.2. The Parties hereby agree to amend
Section 3.1.2 of the Agreement by replacing the words “[***] Nominated Targets”
with the words “[***] Nominated Targets (which number results from Micromet’s
original allocation of [***], the re-allocation of altogether [***] Nominated
Targets pursuant to an amendment of this Agreement, and selection, as of
November 3, 2003, of one Nominated Target).”
     5. Amendment to Section 3.1.3. The Parties hereby agree to amend
Section 3.1.3 of the Agreement by replacing the words “[***]” with the words
“[***].”
     6. Amendment to Section 3.1.4. The Parties hereby agree to amend
Section 3.1.4 of the Agreement by replacing the words “[***]” with the words
“[***].”
     7. Amendment to Schedule I. The Parties hereby agree to amend Schedule I of
the Agreement by appending the following at the end of such Schedule: “[***] The
rights granted to such patent under this Agreement are solely in the field of
manufacture, use or sale of Single Chain Antibodies.”
     8. Expiration of Excluded Field. The Parties acknowledge and agree that,
effective as of 22 February, 2004, CAT has ceased to be bound by the Excluded
Field restriction pursuant to its agreement with [***] and, consequently,
pursuant to the terms of Section 2.2.4 of the Agreement, any restrictions set
forth in the Agreement relating to the Excluded Field ceased to apply as of 22
February, 2004.
     9. Execution of Micromet or Enzon Product License Agreement. The Parties
agree, prior to executing any Product License Agreement (as defined in the
Agreement) under which Micromet or Enzon is to receive a license from CAT, to
update the applicable form agreement attached to the Agreement as Schedule IX to
remove the restrictions relating to the Excluded Field described in the
preceding paragraph of this Amendment.
     10. Execution of CAT Product License Agreement. The Parties agree, prior to
executing any Product License Agreement (as defined in the Agreement) under
which CAT is to receive a license from Micromet, to update the applicable form
agreement attached to the Agreement as Schedule X to include a sublicense under
[***] “in the field of manufacture, use or sale” of the applicable Licensed
Product.
     11. Warranty and Indemnity. Notwithstanding anything to the contrary in
this Agreement, Enzon warrants to CAT that (i) Enzon’s intent hereunder is to
provide Micromet and CAT hereunder the same rights under the PEC Patent as they
would have received had the
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

2.



--------------------------------------------------------------------------------



 



license to the PEC Patent been included under the Agreement as of 3
September 2003 as part of the Consolidated Patent Portfolio (and as had always
been intended by the parties at that time); and (ii) Enzon has not granted any
license to any party which would conflict with this provision or the Agreement.
     12. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     13. Effectiveness. This Amendment shall become effective upon the execution
hereof by both Parties.
     14. Continuing Effect. Other than as set forth in this Amendment, all of
the terms and conditions of the Agreement shall continue in full force and
effect.
     In Witness Whereof, the parties have executed this Amendment to Research
Cross-License Agreement as of the date first written above.

     
Micromet AG
  Enzon Pharmaceuticals, Inc.
 
   
By: /s/ Christian Itin
  By: /s/ Jeffrey H. Buchalter
 
   
Name: Christian Itin
  Name: Jeffrey H. Buchalter
 
   
Title: CEO
  Title: Chairman, President & CEO

Cambridge Antibody Technology Lmited
By: /s/ Alasdair Moodie
Name: Alasdair Moodie
Title: Assistant General Counsel

3.